


Exhibit 10.33

 

ExecutionVersion

 

 

 

FIRST AMENDED AND RESTATED COLLATERAL TRUST AND INTERCREDITOR AGREEMENT

 

dated as of April 06, 2010

 

among

 

 

COFFEYVILLE RESOURCES, LLC,

 

COFFEYVILLE FINANCE INC.,

 

THE OTHER GRANTORS FROM TIME TO TIME PARTY HERETO,

 

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,
as Administrative Agent under the Existing Credit Agreement,

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Indenture Agent under the Existing Indenture,

 

J. ARON & COMPANY,
as Hedging Counterparty under the Hedging Agreement

 

EACH FIRST LIEN REPRESENTATIVE
from time to time a party hereto,

 

and

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Collateral Trustee

 

 

 

--------------------------------------------------------------------------------


 

Table of Contents

 

 

 

Page

 

 

SECTION 1. Definitions; Principles of Construction

2

 

 

1.1

Defined Terms

2

1.2

Rules of Interpretation

13

 

 

 

SECTION 2. The Liens

14

 

 

2.1

Collateral Shared Equally and Ratably within Class

14

2.2

No New Liens

14

 

 

 

SECTION 3. Obligations and Powers of Collateral Trustee

14

 

 

3.1

Transfer of the Collateral Trustee; Restatement of Appointment

14

3.2

Undertaking of the Collateral Trustee

15

3.3

Release or Subordination of Liens

16

3.4

Enforcement of Liens

16

3.5

Application of Proceeds

17

3.6

Powers of the Collateral Trustee

19

3.7

Documents and Communications

19

3.8

For Sole and Exclusive Benefit of Holders of First Lien Obligations

19

3.9

Secured Debt

19

 

 

 

SECTION 4. Obligations Enforceable by the Company and the Other Grantors

22

 

 

4.1

Release of Liens on Collateral

22

4.2

Agreements of the Collateral Trustee and First Lien Representatives

23

 

 

 

SECTION 5. Separate Collateral

23

 

 

5.1

Separate Collateral

23

 

 

 

SECTION 6. Immunities of the Collateral Trustee

24

 

 

6.1

No Implied Duty

24

6.2

Appointment of Agents and Advisors

24

6.3

Other Agreements

24

6.4

Solicitation of Instructions

24

6.5

Limitation of Liability

25

6.6

Documents in Satisfactory Form

25

6.7

Entitled to Rely

25

6.8

Triggering Event

25

6.9

Actions by Collateral Trustee

26

6.10

Security or Indemnity in favor of the Collateral Trustee

26

6.11

Rights of the Collateral Trustee

26

 

i

--------------------------------------------------------------------------------


 

Table of Contents

(continued)

 

 

 

Page

 

 

6.12

Limitations on Duty of Collateral Trustee in Respect of Collateral

26

6.13

Assumption of Rights, Not Assumption of Duties

27

6.14

No Liability for Clean Up of Hazardous Materials

27

 

 

 

SECTION 7. Removal or Resignation of the Collateral Trustee

28

 

 

7.1

Removal or Resignation of Collateral Trustee

28

7.2

Appointment of Successor Collateral Trustee

28

7.3

Succession

28

7.4

Merger, Conversion or Consolidation of Collateral Trustee

29

 

 

 

SECTION 8. Miscellaneous Provisions

29

 

 

8.1

Amendment

29

8.2

Voting

30

8.3

Calculation of Obligations under Hedge Agreements

31

8.4

Successors and Assigns

31

8.5

Delay and Waiver

32

8.6

Notices

32

8.7

Notice Following Discharge of First Lien Obligations

33

8.8

Entire Agreement

33

8.9

Payment of Expenses and Taxes; Indemnification

33

8.10

Severability

34

8.11

Headings

34

8.12

Obligations Secured

34

8.13

Governing Law

34

8.14

Consent to Jurisdiction; Waivers

35

8.15

Waiver of Jury Trial

35

8.16

Counterparts

35

8.17

Effectiveness

35

8.18

Additional Grantors

36

8.19

Continuing Nature of this Agreement

36

8.20

Insolvency

36

8.21

Rights and Immunities of First Lien Representatives

36

8.22

Rights of J. Aron

36

 

EXHIBIT

 

Exhibit A    —    Form of Joinder

 

ii

--------------------------------------------------------------------------------


 

This FIRST AMENDED AND RESTATED COLLATERAL TRUST AND INTERCREDITOR AGREEMENT
(this “Agreement”), dated as of April 06, 2010 and is by and among COFFEYVILLE
RESOURCES, LLC, a Delaware corporation (the “Company”), COFFEYVILLE FINANCE
INC., a Delaware corporation, the other Grantors from time to time party hereto,
CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH (“Credit Suisse”), as Administrative
Agent (as defined below), WELLS FARGO BANK, NATIONAL ASSOCIATION, as Indenture
Agent (as defined below), each additional First Lien Representative (as defined
below) that executes and delivers a Joinder, and WELLS FARGO BANK, NATIONAL
ASSOCIATION, as collateral trustee (in such capacity and together with its
successors in such capacity, the “Collateral Trustee”).

 

RECITALS

 

WHEREAS, the Company, certain Affiliates of the Company, as guarantors party
thereto (the “Guarantors”), the lenders party thereto (the “Lenders”), GOLDMAN
SACHS CREDIT PARTNERS L.P. (“GSCP”) and CREDIT SUISSE, as joint lead arrangers
and joint bookrunners (the “Arrangers”), CREDIT SUISSE, as administrative agent
(together with its successors in such capacity, the “Administrative Agent”), and
the other Agents party thereto have entered into that certain Second Amended and
Restated Credit and Guaranty Agreement, dated as of December 28, 2006, as
amended by the First Amendment to the Second Amended and Restated Credit and
Guaranty Agreement, dated as of August 23, 2007, the Second Amendment to the
Second Amended and Restated Credit and Guaranty Agreement, dated as of December
22, 2008, the Third Amendment to the Second Amended and Restated Credit and
Guaranty Agreement, dated as of October 2, 2009, and the Fourth Amendment to the
Second Amended and Restated Credit and Guaranty Agreement dated as of March 12,
2010, initially providing for credit facilities in the aggregate amount of
$1,075,000,000 (as further amended, restated, supplemented, modified, replaced
or refinanced from time to time, the “Existing Credit Agreement”);

 

WHEREAS, the Company has entered into an Indenture, dated as of April 06, 2010
(as amended, amended and restated, supplemented or otherwise modified from time
to time, the “Existing Indenture”), with the noteholders from time to time party
thereto (the “Indenture Noteholders”) and Wells Fargo Bank, National
Association, as trustee for the Indenture Noteholders (in such capacity and
together with its successors in such capacity under any Existing Indenture, the
“Indenture Agent”) pursuant to which the Company has issued the notes
thereunder;

 

WHEREAS, on June 24, 2005 the Company entered into an ISDA Master Agreement
relating to certain hedging transactions under such ISDA Master Agreement
(collectively, as each may be amended, supplemented, amended and restated or
otherwise modified and in effect from time to time, the “J. Aron Hedge
Agreement”) by and between J. Aron & Company (“J. Aron”) and the Company;

 

WHEREAS, in connection with the execution and delivery of the Indenture, the
Company has amended the Amended and Restated First Lien Pledge and Security
Agreement, dated as of December 28, 2006, among the Grantors named therein and
Credit Suisse as collateral agent thereunder (as amended, supplemented or
otherwise modified from time to time,

 

--------------------------------------------------------------------------------


 

the “First Lien Security Agreement”) and each other Collateral Document (as such
term is defined in the Existing Credit Agreement), to permit obligations with
respect to the Existing Indenture to share equally and ratably in the collateral
described therein;

 

WHEREAS, the Collateral Trustee has agreed to act on behalf of all Secured
Parties with respect to the Collateral and is entering into this Agreement to,
among other things, define the rights, duties, authority and responsibilities of
the Collateral Trustee and the relationship among the Secured Parties regarding
their interests in the Collateral.

 

NOW THEREFORE, in consideration of the premises and the mutual agreements herein
set forth, the receipt and sufficiency of which are hereby acknowledged, the
parties to this Agreement hereby agree as follows:

 

SECTION 1.

 

Definitions; Principles of Construction

 

1.1          Defined Terms.  Capitalized terms used but not defined in this
Agreement will have the meanings assigned to them in the First Lien Security
Agreement.  The following terms will have the following meanings:

 

“Act of Required First Lien Debtholders” means, as to any matter, a direction in
writing delivered to the Collateral Trustee by or with the written consent of
the holders of First Lien Debt representing the Required First Lien Debtholders.

 

For purposes of this definition, (a) First Lien Debt registered in the name of,
or beneficially owned by, the Company or any Affiliate of the Company (other
than GSCP, J. Aron or any of their Affiliates, other than GS Capital Partners V,
L.P., and its affiliated private equity funds that have a direct or indirect
equity investment in the Company) will be deemed not to be outstanding and
neither the Company nor any Affiliate of the Company will be entitled to vote to
direct the relevant First Lien Representative and (b) votes will be determined
in accordance with Section 8.2.

 

“Additional Secured Debt” has the meaning set forth in Section 3.9(b).

 

“Administrative Agent” has the meaning set forth in the recitals.

 

“Affiliate” means, as applied to any Person, any other Person directly or
indirectly controlling, controlled by, or under common control with, that
Person. For the purposes of this definition, “control” (including, with
correlative meanings, the terms “controlling”, “controlled by” and “under common
control with”), as applied to any Person, means the possession, directly or
indirectly, of the power (i) to vote 10% or more of the Securities having
ordinary voting power for the election of directors of such Person or (ii) to
direct or cause the direction of the management and policies of that Person,
whether through the ownership of voting securities or by contract or otherwise.

 

“Agreement” has the meaning set forth in the preamble.

 

2

--------------------------------------------------------------------------------


 

“BI Endorsement” has the meaning set forth in Section 5.1(b).

 

“BI Policy” has the meaning set forth in Section 5.1(b).

 

“Business Day” means a day other than a Saturday, Sunday or other day on which
commercial banks in New York City are authorized or required by law to close.

 

“Class” means every Series of First Lien Debt, taken together.

 

“Collateral” means, in the case of any Series of First Lien Debt, all properties
and assets of the Company and the other Grantors, now owned or hereafter
acquired in which Liens have been granted to the Collateral Trustee to secure
any First Lien Obligations in respect of such Series of First Lien Debt.

 

“Collateral Trustee” has the meaning set forth in the preamble.

 

“Collateral Trustee Obligations” has the meaning set forth in the definition of
“First Lien Debt”.

 

“Commodity Agreement” means any commodity exchange, swap, forward, cap, floor
collar or other similar agreement or arrangement each of which is for the
purpose of hedging the exposure of the Company and the Guarantors to
fluctuations in the price of nitrogen fertilizers, hydrocarbons and refined
products in their operations and not for speculative purposes.

 

“Common Collateral” means all Collateral in which Liens have been granted to
secure all of the First Lien Debt.

 

“Company” has the meaning set forth in the preamble.

 

“Credit Agreement” means (a) the Existing Credit Agreement and (b) any other
credit agreement, loan agreement, note agreement, promissory note, indenture or
other agreement or instrument evidencing or governing the terms of any
indebtedness or other financial accommodation that has been incurred to extend,
increase, renew, refund, replace (whether upon or after termination or
otherwise) or refinance (including by means of sales of debt securities to
institutional investors) in whole or in part from time to time the indebtedness
and other obligations outstanding under the Existing Credit Agreement or any
other agreement or instrument referred to in this clause (b), which to the
extent permitted under the Indenture, may result in an increase in the aggregate
principal amount of Indebtedness outstanding thereunder; provided that any
agreement or instrument described above in clause (b) shall only constitute the
“Credit Agreement” (or a portion thereof) if the respective agreement or
instrument provides that such agreement or instrument (or indebtedness
thereunder) shall constitute “First Lien Debt” for purposes of this Agreement
(and so long as same satisfies the requirements of clause (2) of the definition
of First Lien Debt contained herein) and the respective First Lien
Representative shall have notified the Collateral Trustee that such agreement or
instrument shall constitute the Credit Agreement (or a portion thereof) and
shall have executed and delivered to the Collateral Trustee a Joinder and the
other actions specified in Section 3.9 of this Agreement shall have been taken
with respect to the relevant Series of First Lien Debt being issued or
incurred.  Any reference to

 

3

--------------------------------------------------------------------------------


 

the Credit Agreement hereunder shall be deemed a reference to any Credit
Agreement then extant.  Notwithstanding the foregoing, in no event shall any
First Lien Refinancing Debt Document (as defined in the Existing Credit
Agreement or as any substantially similar term is defined in any credit
agreement that refinances in full the Existing Credit Agreement or any previous
refinancing in full thereof) be deemed to constitute the Credit Agreement
hereunder.

 

“Credit Facility Obligations” means, collectively, all “Obligations” (or any
other defined term having a similar purpose) as defined in the Credit Agreement.

 

“Credit Suisse” has the meaning assigned to such term in the Preamble to this
Agreement.

 

“Credit Parties” means, collectively, the “Credit Parties” (or any other defined
term having a similar purpose) as defined in the Existing Credit Agreement.

 

“Directing First Lien Representative” means:

 

(1)           if any Credit Facility Obligations are outstanding, the
Administrative Agent;

 

(2)           if no Credit Facility Obligations are outstanding, the Indenture
Agent; and

 

(3)           if neither Credit Facility Obligations nor Indenture Obligations
are outstanding, and any other First Lien Obligations are outstanding, the
respective creditor or any trustee, agent or representative thereof designated
as such for the holders of such other First Lien Obligations;

 

provided, that the Collateral Trustee shall not be deemed to have knowledge of
any change in the “Directing First Lien Representative” unless it receives
written notice thereof from the Company; provided, further, that the “Directing
First Lien Representative” may, but shall not be required to, await direction by
an Act of Required First Lien Debtholders and will act, or decline to act, as
directed by an Act of Required First Lien Debtholders, in respect of any act
that requires the direction of the “Directing First Lien Representative”.

 

“Discharge of First Lien Obligations” means the occurrence of all of the
following:

 

(1)           termination or expiration of all commitments to extend credit that
would constitute First Lien Debt;

 

(2)           payment in full and discharge of the principal of and interest and
premium (if any) on all First Lien Debt (other than any undrawn letters of
credit);

 

(3)           termination, cancellation or cash collateralization of all
outstanding letters of credit constituting First Lien Debt (other than such
letters of credit that have theretofore been fully cash collateralized in
accordance with the terms of the relevant First Lien Debt Documents, fully
supported by a letter of credit satisfactory to the issuer of the letter of
credit supported thereby or otherwise supported in a manner satisfactory to the
respective issuers thereof); and

 

4

--------------------------------------------------------------------------------


 

(4)           payment in full and discharge of all other First Lien Obligations
that are outstanding and unpaid at the time the First Lien Debt is paid in full
and discharged (including without limitation all Credit Facility Obligations,
Indenture Obligations, guarantee and/or reimbursement obligations with respect
thereto, and all First Lien Hedging Obligations and the termination of the J.
Aron Hedge Agreement and payment in full of all obligations arising in
connection with such termination) (other than any obligations for taxes, costs,
indemnifications, reimbursements, damages and other liabilities in respect of
which no claim or demand for payment has been made at such time).

 

“Equally and ratably” means, in reference to sharing of Liens granted to the
Collateral Trustee for the benefit of the Secured Parties or proceeds thereof as
between holders of First Lien Obligations, that such Liens or proceeds will be
allocated and distributed to the applicable First Lien Representative for each
outstanding Series of First Lien Debt for the account of the holders of such
Series of First Lien Debt ratably in proportion to the First Lien Obligations
under each outstanding Series of First Lien Debt when the allocation or
distribution is made (it being expressly understood and agreed that, for
purposes of determining “equally and ratably”, there shall be no double counting
of the face amount of any letter of credit or any reimbursement obligation
arising from a drawing thereunder, on the one hand, and any First Lien Debt or
commitments to fund First Lien Debt to acquire a participating interest in any
letter of credit or reimbursement obligation thereunder, on the other hand).

 

“Existing Credit Agreement” has the meaning set forth in the recitals.

 

“Existing Credit Facility Obligations” means, collectively, all “Obligations” as
defined in the Existing Credit Agreement.

 

“Existing Hedge Agreement Obligations” means, collectively, any and all amounts
owing by the Company and/or any Guarantor in respect of any Hedge Agreement
Obligations accruing from time to time.

 

“Existing Indenture” has the meaning set forth in the recitals.

 

“Existing Indenture Obligations” means, collectively, all “Obligations” (or any
other defined term having a similar purpose) as defined in the Existing
Indenture.

 

“Existing Indenture Documents” means the “note documents” as defined in the
Existing Indenture, and any amendments, supplements or replacements thereof, in
each case, entered into in compliance with this Agreement.

 

“First and Subordinated Lien Intercreditor Agreement” means the First and
Subordinated Lien Intercreditor Agreement, dated as of April 06, 2010, by and
among the Collateral Trustee, Wells Fargo Bank, National Association, as
subordinated collateral trustee, and the Company.

 

“First Lien” means a Lien granted by a First Lien Security Document to the
Collateral Trustee for the benefit of the Secured Parties, at any time, upon any
property of the Company or any other Grantor to secure First Lien Obligations.

 

5

--------------------------------------------------------------------------------


 

“First Lien Debt” means:

 

(1)           all Existing Credit Facility Obligations; all Existing Indenture
Obligations; and all Existing Hedge Agreement Obligations; and

 

(2)           to the extent issued or outstanding, (A) all Hedge Agreement
Obligations, and (B) any other Indebtedness (including permitted refinancings of
First Lien Debt, including any Credit Agreement as defined in clause (b) of the
definition thereof contained herein and any Indenture as defined in clause (b)
of the definition thereof contained herein) that, in the case of this clause
(B), is secured Equally and ratably with the Credit Facility Obligations by a
First Lien that was expressly permitted to be incurred and so secured under each
then outstanding Credit Agreement and each other First Lien Debt Document;
provided that the foregoing provisions of preceding clause (B) shall not be
construed to permit general basket Indebtedness or Lien baskets to be used to
provide equal and ratable security as First Lien Debt in each case unless the
respective provisions in the then outstanding Credit Agreement and each other
First Lien Debt Document expressly provide that equal and ratable liens on the
Collateral with the Credit Facility Obligations shall be permitted; and provided
further that in the case of any Indebtedness or other obligations referred to in
this clause (B):

 

(a)           on or before the date on which such Indebtedness is (or other
obligations are) incurred by the Company such Indebtedness is (or other
obligations are) designated by the Company, in an Officer’s Certificate
delivered to the Collateral Trustee, as “First Lien Debt” for the purposes of
the First Lien Debt Documents;

 

(b)           such Indebtedness is (or other obligations are) evidenced or
governed by an indenture, credit agreement, loan agreement, note agreement,
promissory note, hedge agreement or other agreement or instrument that includes
a Lien Sharing and Priority Confirmation, or such Indebtedness is (or other
obligations are) subject to a Lien Sharing and Priority Confirmation; and

 

(c)           is designated as First Lien Debt in accordance with the
requirements of Section 3.9(b) and the other requirements of Section 3.9 with
respect thereto are satisfied (except as expressly permitted by Section 3.9).

 

In addition to the foregoing, all obligations owing to the Collateral Trustee in
its capacity as such, whether pursuant to this Agreement or one or more of the
First Lien Debt Documents, shall in each case be deemed to constitute First Lien
Debt (although there shall be no separate Series of First Lien Debt as a result
thereof) and First Lien Obligations (with the obligations described in this
sentence being herein called “Collateral Trustee Obligations”), which Collateral
Trustee Obligations shall be entitled to the priority provided in clause FIRST
of Section 3.5(a) and (b).

 

“First Lien Debt Documents” means, collectively, the First Lien Credit
Documents, the Existing Indenture Documents, the J. Aron Hedge Agreement, any
Other Hedge Agreements entered into with a Lender Counterparty and any Specified
Secured Hedge Agreements entered into with a Specified Hedge Counterparty (as
defined in the First Lien Security Agreement), and each of the other agreements,
documents and instruments providing for or evidencing any other First Lien
Obligation, and any other document or instrument

 

6

--------------------------------------------------------------------------------


 

executed or delivered at any time in connection therewith, including any
intercreditor or joinder agreement, to the extent such are effective at the
relevant time, as each may be amended, restated, supplemented, modified, renewed
or extended from time to time in accordance with the provisions of this
Agreement.

 

“First Lien Obligations” means any principal (including reimbursement
obligations with respect to letters of credit whether or not drawn), interest
(including all interest accrued thereon after the commencement of any Insolvency
or Liquidation Proceeding at the rate, including any applicable post-default
rate, specified in the First Lien Debt Documents, even if such interest is not
enforceable, allowable or allowed as a claim in such proceeding), premium (if
any), fees, indemnifications, reimbursements, expenses, damages and other
liabilities payable under the First Lien Debt Documents, including, without
limitation, all outstanding Credit Facility Obligations, Existing Indenture
Obligations, guaranty and/or reimbursement obligations with respect thereto,
Existing Hedge Agreement Obligations, and such obligations in respect of any
other Series of First Lien Debt issued or outstanding after the date of this
Agreement.  As provided in the last sentence of the definition of “First Lien
Debt”, all Collateral Trustee Obligations shall constitute First Lien
Obligations.

 

“First Lien Representative” means:

 

(1)           in the case of the Existing Credit Agreement, the Administrative
Agent;

 

(2)           in the case of the Existing Indenture, the Indenture Agent;

 

(3)           in the case of the J. Aron Hedge Agreement, J. Aron; or

 

(4)           in the case of any other Series of First Lien Debt, the respective
creditor or any trustee, agent or representative thereof designated as such in
the respective Series of First Lien Debt;

 

provided that neither the Collateral Trustee nor any First Lien Representative
shall be deemed to have knowledge of any other First Lien Representative unless
it receives notice thereof in accordance with the terms of this Agreement.

 

“First Lien Security Agreement” has the meaning set forth in the Recitals to
this Agreement.

 

“First Lien Security Documents” means this Agreement, each Lien Sharing and
Priority Confirmation, and all security agreements, pledge agreements,
collateral assignments, mortgages, collateral agency agreements, control
agreements, deeds of trust or other grants or transfers for security executed
and delivered by the Company or any other Grantor creating (or purporting to
create) a Lien upon Collateral in favor of the Collateral Trustee, for the
benefit of any Secured Parties, in each case, as amended, modified, renewed,
restated or replaced, in whole or in part, from time to time, in accordance with
its terms and Section 8.1 including, without limitations, the Collateral
Documents (or any other defined term having a similar purpose) (as such term is
defined in each of the Existing Credit Agreement and the Existing Indenture).

 

7

--------------------------------------------------------------------------------

 

“Grantors” means the Company and each of the Guarantors that have executed and
delivered, or may from time to time hereafter execute and deliver, a First Lien
Security Document as a “grantor” or “pledgor” (or the equivalent thereof).

 

“GSCP” has the meaning set forth in the Recitals.

 

“Guarantors” has the meaning set forth in the Recitals to this Agreement.

 

“Hedge Agreement Debt” means any and all amounts owing (whether or not then due
or subject to any contingency) by the Company and/or any Guarantor or that may
otherwise arise under the J. Aron Hedge Agreement, any Other Hedge Agreements,
or Specified Secured Hedge Indebtedness (as defined in the Existing Credit
Agreement) in an aggregate amount, in the case of Specified Secured Hedge
Indebtedness, not to exceed $25,000,000 less the amount of Indebtedness (as
defined in the Existing Credit Agreement) secured by Liens (as defined in the
Existing Credit Agreement) permitted by Section 6.2(u) of the Existing Credit
Agreement.

 

“Hedge Agreement Documents” means the J. Aron Hedge Agreement and schedules and
confirmations thereunder, any Other Hedge Agreements and any Specified Secured
Hedge Agreements.

 

“Hedge Agreement LOC” means a letter of credit issued under the First Lien
Credit Agreement for the benefit of J. Aron or a Lender Counterparty under an
Other Hedge Agreement or a Specified Hedge Counterparty (as defined in the First
Lien Pledge and Security Agreement) under a Specified Secured Hedge Agreement.

 

“Hedge Agreement Obligations” means the Hedge Agreement Debt and all other
obligations in respect of Hedge Agreement Debt.

 

“Hedge Agreement Outstanding Amount” means the amount that would be payable, as
determined in the reasonable good faith judgment of the counterparty under the
J. Aron Hedge Agreement, each Other Hedge Agreement and each Specified Secured
Hedge Agreement, consistent with the prevailing market practice, under and in
accordance with the terms of the applicable Hedge Agreement Documents if the
transactions under such Hedge Agreement Documents were terminated on the date
two Business Days prior to the date of any vote requiring the Act of the
Required First Lien Debtholders, or if the transactions under such Hedge
Agreement Documents were previously terminated, the termination amount
determined in accordance with Section 6(c) of the J. Aron Hedge Agreement (and
related provisions thereunder) as though an Event of Default had occurred under
the J. Aron Hedge Agreement with the Company as the Defaulting Party, or any
comparable provision of any Other Hedge Agreement or any Specified Secured Hedge
Agreement, in each case, which remains unpaid as of the Business Day preceding
any Act of Required First Lien Debtholders.

 

“Indebtedness” shall have the meaning assigned to such term in the Existing
Credit Agreement, the Existing Indenture and in any other First Lien Debt
Document.

 

“Indenture” means (a) the Existing Indenture and (b) any other credit agreement,
loan agreement, note agreement, promissory note, indenture or other agreement or
instrument

 

8

--------------------------------------------------------------------------------


 

evidencing or governing the terms of any indebtedness or other financial
accommodation that has been incurred to extend, increase, renew, refund, replace
(whether upon or after termination or otherwise) or refinance (including by
means of sales of debt securities to institutional investors) in whole or in
part from time to time the indebtedness and other obligations outstanding under
the Existing Indenture or any other agreement or instrument referred to in this
clause (b), which, to the extent permitted under the Credit Agreement, may
result in an increase of the aggregate principal amount of Indebtedness
outstanding thereunder; provided that any agreement or instrument described
above in clause (b) shall only constitute the “Indenture” (or a portion thereof)
if the respective agreement or instrument provides that such agreement or
instrument (or indebtedness thereunder) shall constitute “First Lien Debt” for
purposes of this Agreement (and so long as same satisfies the requirements of
clause (2) of the definition of First Lien Debt contained herein) and the
respective First Lien Representative shall have notified the Collateral Trustee
that such agreement or instrument shall constitute the Indenture (or a portion
thereof) and shall have executed and delivered to the Collateral Trustee a
Joinder and the other actions specified in Section 3.9(a) and (b) of this
Agreement shall have been taken with respect to the relevant Series of First
Lien Debt being issued or incurred.  Any reference to the Existing Indenture
hereunder shall be deemed a reference to any Indenture then extant.

 

“Indenture Agent” has the meaning set forth in the recitals.

 

“Indenture Noteholders” has the meaning set forth in the recitals.

 

“Indenture Obligations” means, collectively, all “Obligations” (or any other
defined term having a similar purpose) as defined in the Indenture.

 

“Insolvency or Liquidation Proceeding” means:

 

(1)           any case commenced by or against the Company or any other Grantor
under Title 11, U.S. Code or any similar federal or state law for the relief of
debtors, any other proceeding for the reorganization, recapitalization or
adjustment or marshalling of the assets or liabilities of the Company or any
other Grantor, any receivership or assignment for the benefit of creditors
relating to the Company or any other Grantor or any similar case or proceeding
relative to the Company or any other Grantor or its creditors, as such, in each
case whether or not voluntary;

 

(2)           any liquidation, dissolution, marshalling of assets or liabilities
or other winding up of or relating to the Company or any other Grantor, in each
case whether or not voluntary and whether or not involving bankruptcy or
insolvency; or

 

(3)           any other proceeding of any type or nature in which substantially
all claims of creditors of the Company or any other Grantor are determined and
any payment or distribution is or may be made on account of such claims.

 

“J. Aron” has the meaning assigned to such term in the Recitals to this
Agreement.

 

“J. Aron Hedge Agreement” shall have the meaning assigned to such term in the
Recitals to this Agreement.

 

9

--------------------------------------------------------------------------------


 

“Joinder” means an agreement substantially in the form of Exhibit A.

 

“Lender Counterparty” means the Arrangers and each Lender or any Affiliate of a
Lender counterparty to an Other Hedge Agreement (including any Person who was a
First Lien Lender (and any Affiliate thereof) as of the Closing Date (as defined
in the Existing Credit Agreement) but subsequently, whether before or after
entering into an Other Hedge Agreement, ceases to be a Lender).

 

“Lenders” has the meaning set forth in the recitals.

 

“Lien” means any lien, mortgage, pledge, assignment, security interest, charge
or encumbrance of any kind (including any agreement to give any of the
foregoing, any conditional sale or other title retention agreement, and any
lease in the nature thereof) and any option, trust or other preferential
arrangement having the practical effect of any of the foregoing.

 

“Lien Sharing and Priority Confirmation” means as to any Series of First Lien
Debt, the written agreement of the holders of such Series of First Lien Debt, or
their applicable First Lien Representative on their behalf, in each case as set
forth in the indenture, credit agreement, loan agreement, note agreement,
promissory note, hedge agreement or other agreement or instrument evidencing or
governing such Series of First Lien Debt (or in a separate writing binding upon
holders of such Series of First Lien Debt), for the enforceable benefit of all
holders of each existing and future Series of First Lien Debt and each existing
and future First Lien Representative:

 

(a)           that all First Lien Obligations will be and are secured Equally
and ratably by all First Liens at any time granted by the Company or any other
Grantor to secure any obligations in respect of such Series of First Lien Debt,
whether or not upon property otherwise constituting collateral for such Series
of First Lien Debt, and that all such First Liens will be enforceable by the
Collateral Trustee for the benefit of all holders of First Lien Obligations
equally and ratably;

 

(b)           that the holders of any obligations in respect of such Series of
First Lien Debt are bound by the provisions of this Agreement, including without
limitation the provisions relating to the order of application of proceeds from
enforcement of First Liens; and

 

(c)           consenting to and directing the Collateral Trustee to perform its
obligations under this Agreement, the First and Subordinated Lien Intercreditor
Agreement and the other First Lien Security Documents.

 

“Majority Holders” means, with respect to any Series of First Lien Debt, the
holders of more than 50% of the First Lien Obligations (determined as provided
in the first sentence of the definition of Required First Lien Debtholders) in
respect thereof.

 

“Master Agreement” means any Master Agreement published by the International
Swap and Derivatives Associations, Inc.

 

“Mortgaged Property” has the meaning specified in Section 3.9(d)(1)(a).

 

10

--------------------------------------------------------------------------------


 

“Non-controlling First Lien Secured Parties’ Standstill Period” has the meaning
set forth in Section 3.4.

 

“Officer’s Certificate” means a certificate of a Responsible Officer of the
Company.

 

“Other Hedge Agreements” means an Interest Rate Agreement, a Currency Agreement
or Commodity Agreement entered into with a Lender Counterparty in order to
satisfy the requirements of the Existing Credit Agreement or otherwise in the
ordinary course of the Company’s or the Guarantors’ business, other than the J.
Aron Hedge Agreement, and otherwise permitted pursuant to the First Lien Debt
Documents.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, governmental authority
or other entity.

 

“Required First Lien Debtholders” means, at any time, the holders of more than
50% of the sum of:

 

(a)           the aggregate outstanding principal amount of First Lien Debt
(including outstanding letters of credit (unless fully cash collateralized in
accordance with the terms of the relevant First Lien Debt Documents, fully
supported by a letter of credit satisfactory to the issuer of the letter of
credit supported thereby or otherwise supported in a manner satisfactory to the
respective issuers thereof) whether or not then available or drawn but excluding
obligations under Hedge Agreement Documents);

 

(b)           the aggregate of the Hedge Agreement Outstanding Amounts; and

 

(c)           other than in connection with the exercise of remedies, the
aggregate unfunded commitments to extend credit which, when funded, would
constitute First Lien Obligations.

 

For purposes of this definition, (a) First Lien Obligations registered in the
name of, or beneficially owned by, the Company or any Affiliate of the Company
(other than GSCP, J. Aron or any of their Affiliates, other than GS Capital
Partners V, L.P., and its affiliated private equity funds that have a direct or
indirect equity investment in the Company shall be deemed an Affiliate of the
Company) will be deemed not to be outstanding and neither the Company nor any
Affiliate of the Company will be entitled to vote to direct the relevant First
Lien Representative, and (b) votes will be determined in accordance with the
provisions of Section 8.2.  Notwithstanding the foregoing and except as provided
in the immediately succeeding sentence, at all times when (x) the sum of (1) the
outstanding Credit Facility Obligations, including contingent obligations with
respect to letters of credit and (2) the aggregate unutilized commitments under
the Credit Agreement, exceeds (y) $75,000,000, the only First Lien Obligations
included in determining the Required First Lien Debtholders in accordance with
the preceding sentence shall be the Credit Facility Obligations and Hedge
Agreement Obligations outstanding from time to time and (without duplication)
any guaranty and/or reimbursement

 

11

--------------------------------------------------------------------------------


 

obligations with respect thereto.  The immediately preceding sentence shall not
be given effect with respect to amendments or other modifications of this
Agreement pursuant to Section 8.1 but shall apply with respect to amendments or
other modifications of other First Lien Security Documents pursuant to said
Section so long as such amendment or modification is not by its express terms
disproportionately adverse in any material respect to the holders of any Series
of First Lien Debt (with releases of Collateral being deemed to be not
disproportionately adverse).

 

“Responsible Officer” means an “Authorized Officer” as such term is defined in
the Existing Credit Agreement.

 

“Secured Debt Default” means, with respect to any Series of First Lien Debt, any
event or condition which, under the terms of any credit agreement, indenture,
loan agreement, note agreement, promissory note, hedge agreement or other
agreement or instrument evidencing or governing such Series of First Lien Debt,
causes, or permits holders of First Lien Debt outstanding thereunder to cause,
the First Lien Debt outstanding thereunder to become immediately due and
payable.  For the avoidance of doubt, (i) an “Event of Default” (or any other
defined term having a similar purpose) (as defined in the Existing Credit
Agreement) and (ii) an “Event of Default” (or any other defined term having a
similar purpose) (as defined in the Existing Indenture) shall, in each case,
constitute a Secured Debt Default with respect to the Series of First Lien Debt
evidenced by the Existing Credit Agreement or the Existing Indenture, as the
case may be.

 

“Secured Debt Termination Date” means the date on which the Discharge of First
Lien Obligations occurs.

 

“Secured Parties” means the Secured Parties, as defined in the First Lien
Security Agreement and will include each holder of First Lien Obligations (and
their applicable First Lien Representative).

 

“Series of First Lien Debt” means, severally, (i) Indebtedness under the
Existing Credit Agreement, (ii) Indebtedness under the Existing Indenture, (iii)
obligations under the J. Aron Hedge Agreement, (iv) all obligations under Other
Hedge Agreements or any Specified Secured Hedge Agreement (with each separate
such item constituting a separate series of First Lien Debt, except that
agreements between one or more of the same Credit Parties, on the one hand, and
one or more of the same counterparties, on the other hand, shall constitute a
single series of First Lien Debt, so long as such agreements represent
confirmations or transactions under a single common agreement among such
parties) and (v) each separate issue of Indebtedness which constitutes First
Lien Debt in accordance with clause (2) of the definition thereof contained
herein (with agreements between one or more of the same Credit Parties, on the
one hand, and one or more of the same counterparties, on the other hand,
constituting a single issue and a single series of First Lien Debt, so long as
such agreements represent confirmations or transactions under a single common
agreement among such parties).

 

“Specified Secured Hedge Agreement” means any Master Agreement and schedules and
confirmations thereunder in respect of Specified Secured Hedge Indebtedness.

 

12

--------------------------------------------------------------------------------


 

“Successor Agent Agreement” means that Successor Agent Agreement dated as of
April 06, 2010 by Credit Suisse as the Existing Agent, Wells Fargo Bank,
National Association as the Successor Agent and the other parties thereto.

 

“Title Datedown Product” has the meaning specified in Section 3.9(d)(1)(c).

 

“Triggering Event” means a Secured Debt Default under (a) the Existing Credit
Agreement or any other First Lien Credit Documents or under the Existing
Indenture or any other Existing Indenture Documents or (b) at such time as the
Existing Credit Agreement and the Existing Indenture are no longer effective,
any then effective First Lien Debt Document.

 

“UCC” means the Uniform Commercial Code as in effect in the State of New York or
any other applicable jurisdiction.

 

1.2          Rules of Interpretation.  (a) All terms used in this Agreement that
are defined in Article 9 of the UCC and not otherwise defined herein have the
meanings assigned to them in Article 9 of the UCC.

 

(b)        Unless otherwise indicated, any reference to any agreement or
instrument will be deemed to include a reference to that agreement or instrument
as assigned, amended, supplemented, amended and restated, or otherwise modified
and in effect from time to time or replaced in accordance with the terms of this
Agreement.

 

(c)         The use in this Agreement or any of the other First Lien Security
Documents of the word “include” or “including,” when following any general
statement, term or matter, will not be construed to limit such statement, term
or matter to the specific items or matters set forth immediately following such
word or to similar items or matters, whether or not nonlimiting language (such
as “without limitation” or “but not limited to” or words of similar import) is
used with reference thereto, but will be deemed to refer to all other items or
matters that fall within the broadest possible scope of such general statement,
term or matter.  The word “will” shall be construed to have the same meaning and
effect as the word “shall.”

 

(d)        References to “Sections,” “clauses,” “recitals” and the “preamble”
will be to Sections, clauses, recitals and the preamble, respectively, of this
Agreement unless otherwise specifically provided.  References to “Articles” will
be to Articles of this Agreement unless otherwise specifically provided. 
References to “Exhibits” and “Schedules” will be to Exhibits and Schedules,
respectively, to this Agreement unless otherwise specifically provided.

 

(e)         This Agreement and the other First Lien Security Documents will be
construed without regard to the identity of the party who drafted it and as
though the parties participated equally in drafting it.  Consequently, each of
the parties acknowledges and agrees that any rule of construction that a
document is to be construed against the drafting party will not be applicable
either to this Agreement or the other First Lien Security Documents.

 

(f)         Notwithstanding anything to the contrary in this Agreement, (i)
“First Lien Debt” and “First Lien Obligations” shall include obligations
incurred by Guarantors of the type described in clause (2) of the definition of
“First Lien Debt”, so long as the requirements that would need to be satisfied
for such obligations (if such obligations were instead incurred by

 

13

--------------------------------------------------------------------------------


 

Company and not a Guarantor) to constitute First Lien Debt are satisfied; (ii)
“Secured Party” (and their respective plural forms) shall include any such
Persons that hold First Lien Debt or First Lien Obligations incurred by
Guarantors that are described in preceding clause (i) (it being understood that
preceding clauses (i) and (ii) do not cause the Collateral of any Grantor to
directly secure First Lien Obligations incurred by a Guarantor that is not a
Grantor, but clarify that (x) each Guarantor’s Guaranteed Obligations include
such First Lien Obligations and (y) each Grantor’s Obligations secured by its
Collateral include such Grantor’s guaranty of the Guaranteed Obligations
described in clause (x)); and (iii) each reference to “Grantors” on the cover
page, in the preamble and in Section 8.1(d) also shall be a reference to
“Guarantors”.

 

SECTION 2.

 

The Liens

 

2.1          Collateral Shared Equally and Ratably within Class.  The parties to
this Agreement agree that except as expressly set forth in Section 3.5, the
payment and satisfaction of all of the First Lien Obligations within each Class
will be secured Equally and ratably by the Liens established in favor of the
Collateral Trustee for the benefit of the Secured Parties belonging to such
Class.

 

2.2          No New Liens.  (a)               So long as the Discharge of First
Lien Obligations has not occurred, whether or not any Insolvency or Liquidation
Proceeding has been commenced by or against the Company or any other Grantor,
the parties hereto agree that the Company shall not, and shall not permit any
other Grantor to grant or permit any additional Liens on any asset or property
to secure any First Lien Obligations unless it has granted or concurrently
grants a Lien on such asset or property to secure all First Lien Obligations.

 

(b)           If, notwithstanding the provisions of Section 2.2(a) above, any
Secured Party acquires any Liens over any asset or property of the Company or
any other Grantor that is not part of the Common Collateral, such Secured Party
will forthwith deliver such Liens to the Collateral Trustee, or be deemed to
hold such Liens, for the account of all of the Secured Parties.

 

(c)           Nothing in this Section 2.2 shall limit the ability of the Company
or any Grantor to incur new First Lien Debt.

 

SECTION 3.

 

Obligations and Powers of Collateral Trustee

 

3.1          Transfer of the Collateral Trustee; Restatement of Appointment. 
Pursuant to the terms of the Successor Agent Agreement, Credit Suisse has
transfered the rights, obligations and responsibilities as collateral agent
under the First Lien Security Documents to Wells Fargo Bank, National
Association and Wells Fargo Bank, National Association has assumed all such
rights, obligations and responsibilities as Collateral Trustee thereunder, in
each case, except as expressly set forth in such Successor Agent Agreement. 
Each of the other parties hereto hereby acknowledges and consents to such
transfer.  Each holder of First Lien Debt, acting through its First Lien
Representative, hereby appoints the Collateral Trustee to serve as

 

14

--------------------------------------------------------------------------------


 

Collateral Trustee hereunder on the terms and conditions set forth herein and
the other First Lien Security Documents (including in particular Section 8 of
the First Lien Security Agreement).

 

3.2          Undertaking of the Collateral Trustee.  (a) Subject to, and in
accordance with, this Agreement and the other First Lien Security Documents
(including in particular Section 8 of the First Lien Security Agreement), Wells
Fargo Bank, National Association will, as collateral trustee, for the benefit
solely and exclusively of the present and future Secured Parties:

 

(1)           accept, enter into, hold, maintain, administer and enforce all
First Lien Security Documents, including all Collateral subject thereto, and all
Liens created thereunder, perform its obligations under the First Lien Security
Documents and protect, exercise and enforce the interests, rights, powers and
remedies granted or available to it under, pursuant to or in connection with the
First Lien Security Documents;

 

(2)           take all lawful and commercially reasonable actions permitted
under the First Lien Security Documents, at the written direction of the
Directing First Lien Representative, to protect or preserve its interest in the
Collateral subject thereto and such interests, rights, powers and remedies;

 

(3)           deliver and receive notices pursuant to the First Lien Security
Documents;

 

(4)           at the direction of the Directing First Lien Representative, sell,
assign, collect, assemble, foreclose on, institute legal proceedings with
respect to, or otherwise exercise or enforce the rights and remedies of a
secured party (including a mortgagee, trust deed beneficiary and insurance
beneficiary or loss payee) with respect to the Collateral under the First Lien
Security Documents and its other interests, rights, powers and remedies;

 

(5)           remit as provided in Section 3.5 all cash proceeds received by the
Collateral Trustee from the collection, foreclosure or enforcement of its
interest in the Collateral under the First Lien Security Documents or any of its
other interests, rights, powers or remedies;

 

(6)           execute and deliver amendments to the First Lien Security
Documents as from time to time directed by the Directing First Lien
Representative pursuant to Section 8.1; and

 

(7)           at the direction of the Directing First Lien Representative,
release any Lien granted to it by any First Lien Security Document upon any
Collateral if and as required by Section 4.1.

 

(b)        Each party to this Agreement acknowledges and consents to the
undertaking of the Collateral Trustee set forth in Section 3.2(a) and agrees to
each of the other provisions of this Agreement applicable to the Collateral
Trustee.

 

15

--------------------------------------------------------------------------------


 

(c)         Notwithstanding anything to the contrary contained in this
Agreement, the Collateral Trustee will not commence any exercise of remedies or
any foreclosure actions or otherwise take any action or proceeding against any
of the Collateral (other than actions as necessary to prove, protect or preserve
the Liens securing the First Lien Obligations) unless (i) the exercise of such
remedy or action shall then be permitted under the underlying First Lien
Security Document and (ii) it shall have been directed by written notice of an
Act of Required First Lien Debtholders and then only in accordance with the
provisions of this Agreement and the other First Lien Security Documents.

 

3.3          Release or Subordination of Liens.  The Collateral Trustee will not
release or subordinate any Lien of the Collateral Trustee or consent to the
release or subordination of any Lien of the Collateral Trustee, except:

 

(a)        as directed by an Act of Required First Lien Debtholders accompanied
by an Officer’s Certificate to the effect that the release or subordination was
permitted by each applicable First Lien Debt Document;

 

(b)        as required by Article 4;

 

(c)         as ordered pursuant to applicable law under a final and
nonappealable order or judgment of a court of competent jurisdiction; or

 

(d)        in connection with any foreclosure or exercise of rights and remedies
pursuant to Section 3.4.

 

3.4          Enforcement of Liens.  If the Collateral Trustee at any time
receives written notice from the Directing First Lien Representative that any
Triggering Event has occurred entitling the Collateral Trustee to foreclose
upon, collect or otherwise enforce its Liens hereunder or under any First Lien
Security Agreement, the Collateral Trustee will promptly deliver written notice
thereof to each First Lien Representative.  Thereafter, the Collateral Trustee
may await written direction by an Act of Required First Lien Debtholders and
will act, or decline to act, as directed by an Act of Required First Lien
Debtholders, in the exercise and enforcement of the Collateral Trustee’s
interests, rights, powers and remedies in respect of the Collateral or under the
First Lien Security Documents or applicable law and, following the initiation of
such exercise of remedies, the Collateral Trustee will act, or decline to act,
with respect to the manner of such exercise of remedies as directed by an Act of
Required First Lien Debtholders.  Subsequent to the Collateral Trustee
delivering written notice to each First Lien Representative that any Triggering
Event has occurred entitling the Collateral Trustee to foreclose upon, collect
or otherwise enforce its Liens thereunder, then, unless it has been directed to
the contrary by an Act of Required First Lien Debtholders, the Collateral
Trustee in any event may at the direction of the Directing First Lien
Representative (but will not be obligated to) take all lawful and commercially
reasonable actions permitted under the First Lien Security Documents to protect
or preserve its interest in the Collateral subject thereto and the interests,
rights, powers and remedies granted or available to it under, pursuant to or in
connection with the First Lien Security Documents.  Notwithstanding anything to
the contrary contained in this Agreement and without limiting the rights of the
Required First Lien Debtholders to act as provided above, at any time while a
payment default has occurred and is continuing with respect

 

16

--------------------------------------------------------------------------------


 

to any Series of First Lien Debt following the final maturity thereof or the
acceleration by the holders of such Series of First Lien Debt of the maturity of
all then outstanding First Lien Obligations in respect thereof, and in either
case after the passage of a period of 180 days (the “Non-controlling First Lien
Secured Parties’ Standstill Period”) from the date of delivery of a notice of
same in writing (and requesting that enforcement action be taken with respect to
the Common Collateral) to the Collateral Trustee and each other First Lien
Representative and so long as the respective payment default shall not have been
cured or waived (or the respective acceleration rescinded), the Majority Holders
in respect of such Series of First Lien Debt may exercise their rights and
remedies in respect of Common Collateral under the respective First Lien
Security Documents; provided further, however, that, notwithstanding the
foregoing, in no event shall any holder of such Series of First Lien Debt
exercise or continue to exercise (or be permitted to direct the Collateral
Trustee to exercise or continue to exercise) any such rights or remedies if,
notwithstanding the expiration of the Non-controlling First Lien Secured
Parties’ Standstill Period, (i) the Collateral Trustee, at the direction of the
Directing First Lien Representative (whether or not directed by Act of the
Required First Lien Debtholders) or the Required First Lien Debtholders shall
have commenced and be diligently pursuing the exercise of rights and remedies
with respect to any of the Common Collateral (prompt notice of such exercise to
be given to the First Lien Representative of the holders of the relevant Series
of First Lien Debt) or (ii) an Insolvency Proceeding in respect of the
respective Grantor shall have been commenced and be continuing.  Each of the
Secured Parties hereby authorizes the Collateral Trustee to take such action as
directed by an Act of Required First Lien Debtholders pursuant to the First and
Subordinated Lien Intercreditor Agreement.

 

3.5          Application of Proceeds.  (a) If there is Collateral with respect
to any Series of First Lien Debt that is not Common Collateral, the Collateral
Trustee will apply the proceeds of any collection, sale, foreclosure or other
realization upon all Collateral, including Common Collateral and the proceeds of
any title insurance policy required under any First Lien Debt Document in the
following order of application:

 

FIRST, to the payment of all reasonable and documented fees, costs and expenses
incurred by the Collateral Trustee in connection with such sale, collection or
realization or otherwise in connection with this Agreement or any of the First
Lien Obligations, and to any other Collateral Trustee Obligations, including all
court costs and the reasonable fees and expenses of its co-trustees, agents and
legal counsel, the repayment of all advances made by the Collateral Trustee
hereunder on behalf of any Grantor and any other reasonable and documented costs
or expenses incurred in connection with the exercise of any right or remedy
hereunder;

 

SECOND, to the First Lien Representative for the Existing Credit Agreement for
application to the payment of all outstanding Credit Facility Obligations and
First Lien Obligations with respect to the J. Aron Hedge Agreement that are then
due and payable in such order as may be provided in the First Lien Credit
Documents in an amount sufficient to pay in full and discharge all outstanding
Credit Facility Obligations and such Obligations under the J. Aron Hedge
Agreement that are then due and payable (including cash collateralization of all
outstanding letters of credit constituting Credit Facility Obligations that have
not theretofore been cancelled, terminated, fully cash collateralized as
provided above, fully supported by a letter of credit satisfactory to the issuer
of the

 

17

--------------------------------------------------------------------------------

 

letter of credit supported thereby or otherwise supported in a manner
satisfactory to the respective issuers thereof);

 

THIRD, to the First Lien Representatives for any other Series of First Lien Debt
for application to the payment of all other outstanding First Lien Debt and any
other First Lien Obligations that are then due and payable in such order as may
be provided in the Existing Indenture Documents and such other First Lien Debt
Documents in an amount sufficient to pay in full and discharge all outstanding
Existing Indenture Obligations and all other First Lien Obligations that are
then due and payable; and

 

FOURTH, any surplus then remaining shall be paid to the Grantors or their
successors or assigns or to whomsoever may be lawfully entitled to receive the
same or as a court of competent jurisdiction may direct.

 

For purposes of this Section 3.5(a), “proceeds” of Collateral includes any and
all cash, securities and other property realized from collection, foreclosure or
enforcement of the Collateral Trustee’s Liens upon the Collateral (including
distributions of Collateral in satisfaction of any First Lien Obligations).

 

(b)           If all Collateral with respect to all First Lien Obligations is
Common Collateral, the Collateral Trustee will apply the proceeds of any
collection, sale, foreclosure or other realization upon all Collateral,
including Common Collateral and the proceeds of any title insurance policy
required under any First Lien Debt Document in the following order of
application:

 

FIRST, to the payment of all reasonable and documented fees, costs and expenses
incurred by the Collateral Trustee in connection with such sale, collection or
realization or otherwise in connection with this Agreement or any of the First
Lien Obligations, and to any other Collateral Trustee Obligations, including all
court costs and the reasonable fees and expenses of its co-trustees, agents and
legal counsel, the repayment of all advances made by the Collateral Trustee
hereunder on behalf of any Grantor and any other reasonable and documented costs
or expenses incurred in connection with the exercise of any right or remedy
hereunder;

 

SECOND, to each the First Lien Representative for each Series of First Lien Debt
for application to the payment of all outstanding First Lien Debt and any other
First Lien Obligations that are then due and payable in such order as may be
provided in the applicable First Lien Debt Documents in an amount sufficient to
pay in full and discharge all outstanding First Lien Obligations that are then
due and payable; and

 

THIRD, any surplus then remaining shall be paid to the Grantors or their
successors or assigns or to whomsoever may be lawfully entitled to receive the
same or as a court of competent jurisdiction may direct.

 

For purposes of this Section 3.5(b), “proceeds” of Collateral includes any and
all cash, securities and other property realized from collection, foreclosure or
enforcement of the Collateral Trustee’s Liens upon the Collateral (including
distributions of Collateral in satisfaction of any First Lien Obligations).

 

18

--------------------------------------------------------------------------------


 

(c)         If any Secured Party collects or receives any proceeds of such
foreclosure, collection or other enforcement that should have been applied to
the payment of the Credit Facility Obligations in accordance with
Section 3.5(a) above, whether after the commencement of an Insolvency or
Liquidation Proceeding or otherwise, such Secured Party will forthwith deliver
the same to the Collateral Trustee, for the account of the holders of the Credit
Facility Obligations, to be applied in accordance with Section 3.5(a).  Until so
delivered, such proceeds will be held by such Secured Party, for the benefit of
the holders of the Credit Facility Obligations.

 

(d)        This Section 3.5 is intended for the benefit of, and will be
enforceable as a third party beneficiary by, each present and future holder of
First Lien Obligations, each present and future First Lien Representative and
the Collateral Trustee.  The First Lien Representative of each future Series of
First Lien Debt will, to the extent provided in this Agreement, be required to
deliver a Lien Sharing and Priority Confirmation to the Collateral Trustee at
the time of incurrence of such Series of First Lien Debt.

 

(e)         In connection with the application of proceeds pursuant to this
Section 3.5, except as otherwise directed by an Act of Required First Lien
Debtholders, the Collateral Trustee may sell any non-cash proceeds for cash
prior to the application of the proceeds thereof.

 

3.6          Powers of the Collateral Trustee.  (a)  The Collateral Trustee is
irrevocably authorized and empowered to enter into and perform its obligations
and protect, perfect, exercise and enforce its interest, rights, powers and
remedies under the First Lien Security Documents and applicable law and in
equity and to act as set forth in this Article 3 or as requested in any lawful
directions given to it from time to time in respect of any matter by an Act of
Required First Lien Debtholders.

 

(b)        No First Lien Representative or holder of First Lien Obligations will
have any liability whatsoever for any act or omission of the Collateral Trustee.

 

3.7          Documents and Communications.  The Collateral Trustee will permit
each First Lien Representative and each holder of First Lien Obligations upon
reasonable written notice from time to time to inspect and copy, at the cost and
expense of the party requesting such copies, any and all First Lien Security
Documents and other documents, notices, certificates, instructions or
communications received by the Collateral Trustee in its capacity as such.

 

3.8          For Sole and Exclusive Benefit of Holders of First Lien
Obligations.  The Collateral Trustee will accept, hold, administer and enforce
all Liens on the Collateral at any time transferred or delivered to it and all
other interests, rights, powers and remedies at any time granted to or
enforceable by the Collateral Trustee and all other property constituting
Collateral solely and exclusively for the benefit of the present and future
holders of present and future First Lien Obligations, and will distribute all
proceeds received by it in realization thereon or from enforcement thereof
solely and exclusively pursuant to the provisions of Section 3.5.

 

3.9          Secured Debt.  (a)  The Collateral Trustee will, as collateral
trustee hereunder, perform its undertakings set forth in Section 3.1(a) with
respect to each holder of First Lien Obligations of a Series of First Lien Debt
that is issued or incurred after the date hereof (or

 

19

--------------------------------------------------------------------------------


 

that is incurred prior to the date of this Agreement and constitutes Secured
Obligations under and as defined in the First Lien Security Agreement) that:

 

(1)           holds First Lien Obligations that constitute First Lien Debt in
accordance with clause (1) of the definition of “First Lien Debt” contained
herein, or are identified as First Lien Debt in accordance with the procedures
set forth in Section 3.9(b);

 

(2)           signs, through its designated First Lien Representative identified
pursuant to Section 3.9(b), a Joinder; and

 

(3)           delivers a Lien Sharing and Priority Confirmation;

 

provided that the actions required by preceding clauses (2) and (3), and
following Section 3.9(b), shall not be required to be taken with respect to
First Lien Debt as described in clause (1) of the definition of “First Lien
Debt” contained herein.

 

(b)        The Company will be permitted to designate as an additional holder of
First Lien Debt hereunder each Person who is, or who becomes, the holder of
First Lien Debt which is incurred in accordance with the terms hereof (including
the definition of First Lien Debt) as additional First Lien Debt.  The Company
may effect such designation by delivering to the Collateral Trustee each of the
following:

 

(1)           an Officer’s Certificate describing in reasonable detail the
respective First Lien Debt and stating that the Company or such other Grantor
has incurred or intends to incur such obligations as additional First Lien Debt
(“Additional Secured Debt”) which will permitted by each applicable First Lien
Debt Document to be incurred and secured by a Lien Equally and ratably with all
previously existing and future First Lien Debt; and

 

(2)           a written notice specifying the name and address of the First Lien
Representative for such series of Additional Secured Debt for purposes of
Section 8.5.

 

Notwithstanding the foregoing, nothing in this Agreement will be construed to
allow the Company or any other Grantor to incur additional Indebtedness or grant
additional Liens unless, in each case, otherwise permitted by the terms of all
applicable First Lien Debt Documents.

 

(c)         With respect to any Series of First Lien Debt incurred after the
date of this Agreement, the Company and each of the Grantors agrees to take such
actions (if any) as may from time to time reasonably be requested by the
Collateral Trustee, any First Lien Representative or any Act of Required First
Lien Debt Holders, and enter into such technical amendments, modifications
and/or supplements to the then existing guarantees and First Lien Security
Documents (or execute and deliver such additional First Lien Security Documents)
as may from time to time be reasonably requested by the Directing First Lien
Representative (including as contemplated by clause (d) below),  to ensure that
the relevant additional First Lien Obligations, are secured by, and entitled to
the benefits of, the relevant First Lien Security Documents, and each Secured
Party (by its acceptance of the benefits hereof) hereby agrees to, and
authorizes the Collateral Trustee to enter into, any such technical amendments,
modifications and/or supplements (and additional First Lien Security
Documents).  The

 

20

--------------------------------------------------------------------------------


 

Company and each Grantor hereby further agree that, if there are any recording,
filing or other similar fees payable in connection with any of the actions to be
taken pursuant to this Section 3.9(c) or (d), all such amounts shall be paid by,
and shall be for the account of, the Company and the respective Grantors, on a
joint and several basis.

 

(d)           Without limitation of the foregoing, the Company and each of the
Grantors agrees to take the following actions with respect to all Additional
Secured Debt.

 

(1) with respect to any real property Collateral:

 

(a) The Company and the Guarantors shall enter into, and deliver to the
Collateral Trustee, a mortgage modification or new Mortgage with regard to each
Real Estate Asset (as such term is defined in the Existing Credit Agreement)
subject to a Mortgage (each a “Mortgaged Property”) at the time of such
incurrence, in proper form for recording in all applicable jurisdictions, in a
form reasonably satisfactory to the Directing First Lien Representative;

 

(b) The Company or the applicable Guarantor will cause to be delivered a local
counsel opinion with respect to each such Mortgaged Property entered into
pursuant to clause (a) above in form and substance, and issued by law firms, in
each case, reasonably satisfactory to the Directing First Lien Representative;

 

(c) The Company or the applicable Guarantor will cause a title company to have
delivered to the Collateral Trustee an endorsement to each title insurance
policy then in effect for the benefit of the Secured Parties, date
down(s) (which may include a new title insurance policy) (each such delivery, a
“Title Datedown Product”), in each case insuring that (i) the priority of the
Lien of the applicable Mortgage(s) as security for the First Lien Obligations
has not changed and if a new Mortgage is entered into, that the Lien of such new
Mortgage securing the First Lien Debt then being incurred shall have the same
priority as any existing Mortgage securing then existing First Lien Obligations,
(ii) since the later of the original date of such title insurance product and
the date of the Title Datedown Product delivered most recently prior to (and not
in connection with) such additional Indebtedness, there has been no change in
the condition of title and (iii) there are no intervening liens or encumbrances
which may then or thereafter take priority over the Lien of the applicable
Mortgage(s), in each case other than with respect to Liens permitted by each
First Lien Debt Document; and

 

(d) the Company or the applicable Guarantor will, at the request of the
Directing First Lien Representative, deliver to the approved title company, the
Collateral Trustee and/or all other relevant third parties all other items
reasonably necessary to maintain the continuing priority of (i) the Lien of the
Mortgages as security for the First Lien Obligations and (ii) any other
Mortgages which secure First Lien Debt.

 

(2) with respect to any personal property Collateral:

 

(a) The Company and the Guarantors shall enter into, and deliver to the
Collateral Trustee, in the sole discretion of the Directing First Lien
Representative, either (x) amendments to this Agreement and the First Lien
Security Documents that permit the

 

21

--------------------------------------------------------------------------------


 

obligations with respect to such First Lien Debt to be secured pari passu with
the then existing First Lien Obligations or (y) additional security and
collateral documents which are substantially similar to the First Lien Security
Documents, in each case, in a form reasonably satisfactory to the Directing
First Lien Representative;

 

(b) The Company or the applicable Guarantor will cause to be delivered opinions
of local and other counsel with respect to such personal property Collateral in
form and substance, and issued by law firms, in each case, reasonably
satisfactory to the Directing First Lien Representative; and

 

(c) the Company or the applicable Guarantor will, upon the request of the
Directing First Lien Representative, take all actions reasonably necessary to
maintain the continuing priority of the Liens securing the First Lien
Obligations such that all Liens securing First Lien Debt shall have the same
priority as any existing Liens securing the First Lien Obligations prior to the
incurrence of such Additional Secured Debt and the priority of the Liens
security the First Lien Obligations shall not be affected by the incurrence of
the Additional Secured Debt.

 

SECTION 4.

 

Obligations Enforceable by the Company and the Other Grantors

 

4.1          Release of Liens on Collateral.  The Collateral Trustee’s Liens
upon the Collateral will be released and terminate:

 

(a)        in whole, upon the Secured Debt Termination Date;

 

(b)        upon the written request of the Company and the respective Grantor to
the Collateral Trustee, as to any Collateral of a Grantor (other than the
Company) that (x) is released as a Guarantor under each First Lien Debt Document
and (y) is not obligated (as primary obligor or guarantor) with respect to any
other First Lien Obligations at such time and so long as the respective release
does not violate the terms of any First Lien Debt Document which then remains in
effect;

 

(c)         as to any Collateral that is released, sold, transferred or
otherwise disposed of by the Company or any other Grantor to a Person that is
not (either before or after such release, sale, transfer or disposition) the
Company or a Subsidiary thereof in a transaction or other circumstance that
complies with the terms of the Credit Agreement (for so long as the Credit
Agreement is in effect) and the Existing Indenture (for so long as the Existing
Indenture is in effect) and is not prohibited by any of the other First Lien
Debt Documents, at the time of such release, sale, transfer or other disposition
and to the extent of the interest released, sold, transferred or otherwise
disposed of;

 

(d)        as to a release of less than all or substantially all of the
Collateral (other than pursuant to clause (a), (b) or (c) above) at any time
prior to the Discharge of First Lien Obligations if written consent to the
release of all First Liens on such Collateral has been given by an Act of
Required First Lien Debtholders; and

 

22

--------------------------------------------------------------------------------


 

(e)         as to a release of all or substantially all of the Collateral, if
(A) consent to release of that Collateral has been given by the requisite
percentage or number of holders of each Series of First Lien Debt at the time
outstanding as provided for in the applicable First Lien Debt Documents and
(B) the Company has delivered an Officer’s Certificate to the Collateral Trustee
certifying that any such necessary consents have been obtained.

 

(f)         At any time that any Grantor desires that the Collateral Trustee
take any action to acknowledge or give effect to any release of Collateral
pursuant to the foregoing provisions of this Section 4.1, the Company and the
respective Grantor shall deliver to the Collateral Trustee a certificate signed
by an officer of the Company and such Grantor stating that the release of the
respective Collateral is permitted pursuant to Section 4.1(a), (b), (c), (d) or
(e), as the case may be.  In determining whether any release of Collateral is
permitted, the Collateral Trustee shall be entitled to conclusively rely on any
officer’s certificate furnished by it pursuant to the immediately preceding
sentence. All actions taken pursuant to this Section 4.1 shall be at the sole
cost and expense of the Company and the respective Grantor.

 

4.2          Agreements of the Collateral Trustee and First Lien
Representatives.  (a)  In connection with any release of the Collateral
Trustee’s Lien on the Collateral pursuant to Section 4.1, the Collateral Trustee
shall (subject to compliance with Section 4.1(f)) execute and deliver to any
Grantor, at such Grantor’s expense, all documents that such Grantor shall
reasonably request to evidence such release.  Any execution and delivery of
documents pursuant to this Section 4.2 shall be without recourse to or warranty
by the Collateral Trustee.

 

(b)        The Collateral Trustee hereby agrees that:

 

(1)           in the case of any release pursuant to Section 4.1(c), if the
terms of any such release, sale, transfer or other disposition require the
payment of the purchase price to be contemporaneous with the delivery of the
applicable release, then, at the written request of and at the expense of the
Company or other applicable Grantor, the Collateral Trustee will either (A) be
present at and deliver the release at the closing of such transaction or
(B) deliver the release under customary escrow arrangements that permit such
contemporaneous payment and delivery of the release; and

 

(2)           within one Business Day of the receipt by it of any Act of
Required First Lien Debtholders pursuant to Section 4.1(d), the Collateral
Trustee will deliver a copy of such Act of Required First Lien Debtholders to
each First Lien Representative.

 

(c)         Each First Lien Representative hereby agrees that within one
Business Day after the receipt by it of any notice from the Collateral Trustee
pursuant to Section 4.2(b)(2), such First Lien Representative will deliver a
copy of such notice to each registered holder of the Series of First Lien Debt
for which it acts as First Lien Representative.

 

SECTION 5.

 

Separate Collateral

 

5.1          Separate Collateral. (a) Notwithstanding any provision of this
Agreement or any other Collateral Document (as defined in the Existing Credit
Agreement) to the contrary,

 

23

--------------------------------------------------------------------------------


 

in no event shall any Secured Party, other than J. Aron or any successor as
counterparty under the J. Aron Hedge Agreement, have any claim on, or right
title or interest in and to the Hedge Agreement LOC or any proceeds thereof. 
Each Secured Party, other than J. Aron or any successor as counterparty under
the J. Aron Hedge Agreement, acknowledges and agrees that the Hedge Agreement
LOC is solely for the benefit of J. Aron and any successor thereto and J. Aron
or any such successor shall not be required to share the Hedge Agreement LOC or
any portion of the proceeds of such Hedge Agreement LOC with any Secured Party.

 

(b) If at any time the Company has in place an endorsement to the Company’s
business interruption insurance policy (the “BI Policy”) that names J. Aron as
Loss Payee (the “BI Endorsement”), and (i) a recoverable loss under such BI
Policy has occurred and is continuing, (ii) J. Aron is permitted under such BI
Endorsement to seek payment directly from the issuer of the BI Policy and
(iii) amounts are payable to J. Aron under the J. Aron Hedge Agreement, J. Aron
shall continue to seek payment of the obligations due to it from the Company and
will only seek payment under the BI Endorsement if J. Aron would have the right
to terminate the J. Aron Hedge Agreement.  This provision shall not otherwise
affect J. Aron’s rights set forth herein, under the Hedge Agreement LOC and
under the other First Lien Debt Documents.

 

SECTION 6.

 

Immunities of the Collateral Trustee

 

6.1          No Implied Duty.  The Collateral Trustee will not have any
fiduciary duties nor will it have responsibilities or obligations other than
those expressly assumed by it in this Agreement and the other First Lien
Security Documents.  The Collateral Trustee will not be required to take any
action that is contrary to applicable law or any provision of this Agreement or
the other First Lien Security Documents.

 

6.2          Appointment of Agents and Advisors.  The Collateral Trustee may
execute any of the trusts or powers hereunder or perform any duties hereunder
either directly or by or through agents, attorneys, accountants, appraisers or
other experts or advisors, at the expense of the Company, selected by it in good
faith as it may reasonably require.

 

6.3          Other Agreements.  The Collateral Trustee has accepted and is bound
by the First Lien Security Documents executed by the Collateral Trustee as of
the date of this Agreement and, as directed by an Act of Required First Lien
Debtholders, the Collateral Trustee shall execute additional First Lien Security
Documents delivered to it after the date of this Agreement; provided, however,
that such additional First Lien Security Documents do not adversely affect the
rights, privileges, benefits and immunities of the Collateral Trustee.  The
Collateral Trustee will not otherwise be bound by, or be held obligated by, the
provisions of any credit agreement, indenture, hedge agreement or other
agreement governing First Lien Debt (other than this Agreement and the other
First Lien Security Documents).

 

6.4          Solicitation of Instructions.  (a)  The Collateral Trustee may at
any time solicit written confirmatory instructions, in the form of an Act of
Required First Lien Debtholders, an Officer’s Certificate or an order of a court
of competent jurisdiction, as to any

 

24

--------------------------------------------------------------------------------


 

action that it may be requested or required to take, or that it may propose to
take, in the performance of any of its obligations under this Agreement or the
other First Lien Security Documents, and the Collateral Trustee may await
receipt of the respective confirmatory instructions before taking the respective
such action.

 

(b)        No written direction given to the Collateral Trustee by an Act of
Required First Lien Debtholders that in the sole judgment of the Collateral
Trustee imposes, purports to impose or might reasonably be expected to impose
upon the Collateral Trustee any obligation or liability not set forth in or
arising under this Agreement and the other First Lien Security Documents will be
binding upon the Collateral Trustee unless the Collateral Trustee elects, at its
sole option, to accept such direction.

 

6.5          Limitation of Liability.  The Collateral Trustee will not be
responsible or liable for any action taken or omitted to be taken by it
hereunder or under any other First Lien Security Document, except for its own
gross negligence, bad faith or willful misconduct, in each case as determined by
a final, non-appealable order by a court of competent jurisdiction.

 

6.6          Documents in Satisfactory Form.  The Collateral Trustee will be
entitled to require that all agreements, certificates, opinions, instruments and
other documents at any time submitted to it, including those expressly provided
for in this Agreement, be delivered to it in a form and with substantive
provisions reasonably satisfactory to it.

 

6.7          Entitled to Rely.  The Collateral Trustee may seek and conclusively
rely upon, and shall be fully protected in relying upon, any judicial order or
judgment, upon any advice, opinion or statement of legal counsel, independent
consultants and other experts selected by it in good faith and upon any
certification, instruction, notice or other writing delivered to it by the
Company or any other Grantor in compliance with the provisions of this Agreement
or delivered to it by any First Lien Representative as to the holders of First
Lien Obligations for whom it acts, without being required to determine the
authenticity thereof or the correctness of any fact stated therein or the
propriety or validity of service thereof.  The Collateral Trustee may act in
reliance upon any instrument comporting with the provisions of this Agreement or
any signature reasonably believed by it to be genuine and may assume that any
Person purporting to give notice or receipt or advice or make any statement or
execute any document in connection with the provisions hereof or the other First
Lien Security Documents has been duly authorized to do so.  To the extent an
Officer’s Certificate or opinion of counsel is required or permitted under this
Agreement to be delivered to the Collateral Trustee in respect of any matter,
the Collateral Trustee may rely conclusively on Officer’s Certificate or opinion
of counsel as to such matter and such Officer’s Certificate or opinion of
counsel shall be full warranty and protection to the Collateral Trustee for any
action taken, suffered or omitted by it under the provisions of this Agreement
and the other First Lien Security Documents, in each case absent manifest error.

 

6.8          Triggering Event.  The Collateral Trustee will not be required to
inquire as to the occurrence or absence of any Triggering Event and will not be
affected by or required to act upon any notice or knowledge as to the occurrence
of any Triggering Event unless and until it is directed by an Act of Required
First Lien Debtholders.

 

25

--------------------------------------------------------------------------------


 

6.9          Actions by Collateral Trustee.  As to any matter not expressly
provided for by this Agreement or the other First Lien Security Documents, the
Collateral Trustee will act or refrain from acting as directed by an Act of
Required First Lien Debtholders and will be fully protected if it does so, and
any action taken, suffered or omitted pursuant to hereto or thereto shall be
binding on the holders of First Lien Obligations.

 

6.10        Security or Indemnity in favor of the Collateral Trustee.  The
Collateral Trustee will not be required to advance or expend any funds or
otherwise incur any financial liability in the performance of its duties or the
exercise of its powers or rights hereunder unless it has been provided with
security or indemnity reasonably satisfactory to it against any and all
liability or expense which may be incurred by it by reason of taking or
continuing to take such action.

 

6.11        Rights of the Collateral Trustee.  In the event of any conflict
between any terms and provisions set forth in this Agreement and those set forth
in any other First Lien Security Document, the terms and provisions of this
Agreement shall supersede and control the terms and provisions of such other
First Lien Security Document.  In the event there is any bona fide, good faith
disagreement between the other parties to this Agreement or any of the other
First Lien Security Documents resulting in adverse claims being made in
connection with Collateral held by the Collateral Trustee and the terms of this
Agreement or any of the other First Lien Security Documents do not unambiguously
mandate the action the Collateral Trustee is to take or not to take in
connection therewith under the circumstances then existing, or the Collateral
Trustee is in doubt as to what action it is required to take or not to take
hereunder or under the other First Lien Security Documents, it will be entitled
to refrain from taking any action (and will incur no liability for doing so)
until directed otherwise in writing by a request signed jointly by the parties
hereto entitled to give such direction or by order of a court of competent
jurisdiction, provided that the parties hereto acknowledge that the terms of
this Agreement are not intended to negate any specific rights of the Company or
the other Grantors in any First Lien Debt Document.

 

6.12        Limitations on Duty of Collateral Trustee in Respect of Collateral. 
(a)  The Collateral Trustee’s sole duty with respect to the custody, safekeeping
and physical preservation of the Collateral in its possession, under
Section 9-207 of the NY UCC or otherwise, shall be to deal with it in the same
manner as the Collateral Trustee deals with similar property for its own
account.  The Collateral Trustee shall be deemed to have exercised reasonable
care in the custody and preservation of any Collateral in its possession if such
Collateral is accorded treatment substantially equal to that which the
Collateral Trustee accords its own property.  Neither the Collateral Trustee,
any other Secured Party nor any of their respective officers, directors,
employees or agents shall be liable for failure to demand, collect or realize
upon any of the Collateral or for any delay in doing so or shall be under any
obligation to sell or otherwise dispose of any Collateral upon the request of
any Grantor or any other Person or to take any other action whatsoever with
regard to the Collateral or any part thereof.  The powers conferred on the
Collateral Trustee and the other Secured Parties hereunder are solely to protect
the Collateral Trustee’s and the other Secured Parties’ interests in the
Collateral and shall not impose any duty upon the Collateral Trustee or any
other Secured Party to exercise any such powers.  The Collateral Trustee and the
other Secured Parties shall be accountable only for amounts that they actually
receive as a result of the exercise of such powers, and neither they nor

 

26

--------------------------------------------------------------------------------


 

any of their officers, directors, employees or agents shall be responsible to
any Grantor for any act or failure to act hereunder, except for their own gross
negligence or willful misconduct (in each case as determined by a final,
non-appealable order by a court of competent jurisdiction).

 

(b)        Except as provided in Section 6.12(a), the Collateral Trustee will
not be responsible for the existence, genuineness or value of any of the
Collateral or for the validity, perfection, priority or enforceability of the
Liens in any of the Collateral, whether impaired by operation of law or by
reason of any action or omission to act on its part hereunder, except to the
extent such action or omission constitutes gross negligence, bad faith or
willful misconduct (in each case as determined by a final, non-appealable order
by a court of competent jurisdiction) on the part of the Collateral Trustee, for
the validity or sufficiency of the Collateral or any agreement or assignment
contained therein, for the validity of the title of any Grantor to the
Collateral, for insuring the Collateral or for the payment of taxes, charges,
assessments or Liens upon the Collateral or otherwise as to the maintenance of
the Collateral.  The Collateral Trustee hereby disclaims any representation or
warranty to the present and future holders of the First Lien Obligations
concerning the perfection of the Liens granted hereunder or in the value of any
of the Collateral.  The Collateral Trustee will not be responsible for
determining whether any given First Lien Obligations are in fact secured
pursuant to the various First Lien Security Documents, it being understood that
each Secured Party shall be responsible for ascertaining whether its obligations
are in fact secured pursuant to the First Lien Security Documents.

 

6.13        Assumption of Rights, Not Assumption of Duties.  Notwithstanding
anything to the contrary contained herein:

 

(1)           each of the parties thereto will remain liable under each of the
First Lien Security Documents (other than this Agreement) to the extent set
forth therein to perform all of their respective duties and obligations
thereunder to the same extent as if this Agreement had not be executed;

 

(2)           the exercise by the Collateral Trustee of any of its rights,
remedies or powers hereunder will not release such parties from any of their
respective duties or obligations under the other First Lien Security Documents;
and

 

(3)           the Collateral Trustee will not be obligated to perform any of the
obligations or duties of any of the parties thereunder other than the Collateral
Trustee.

 

6.14        No Liability for Clean Up of Hazardous Materials.  In the event that
the Collateral Trustee is required to acquire title to an asset for any reason,
or take any managerial action of any kind in regard thereto, in order to carry
out any fiduciary or trust obligation for the benefit of another, which in the
Collateral Trustee’s sole discretion may cause the Collateral Trustee to be
considered an “owner or operator” under any environmental laws or otherwise
cause the Collateral Trustee to incur, or be exposed to, any environmental
liability or any liability under any other federal, state or local law, the
Collateral Trustee reserves the right, instead of taking such action, either to
resign as Collateral Trustee or to arrange for the transfer of the title or
control of the asset to a court appointed receiver.  The Collateral Trustee will
not be liable to any Person for any environmental liability or any environmental
claims or contribution actions under any federal, state or local law, rule or
regulation by reason of the Collateral

 

27

--------------------------------------------------------------------------------

 

Trustee’s actions and conduct as authorized, empowered and directed hereunder or
relating to any kind of discharge or release or threatened discharge or release
of any hazardous materials into the environment.

 

SECTION 7.

 

Removal or Resignation of the Collateral Trustee

 

7.1          Removal or Resignation of Collateral Trustee.  Subject to the
appointment of a successor Collateral Trustee as provided in Section 7.2 and the
acceptance of such appointment by the successor Collateral Trustee:

 

(a)           the Collateral Trustee may resign at any time by giving not less
than 30 days’ notice of resignation to each First Lien Representative and the
Company; and

 

(b)           the Collateral Trustee may be removed at any time, with or without
cause, by an Act of Required First Lien Debtholders.

 

7.2          Appointment of Successor Collateral Trustee.  Upon any such
resignation or removal, a successor Collateral Trustee may be appointed by an
Act of Required First Lien Debtholders; provided that, so long as no Secured
Debt Default has occurred and is continuing, such successor Collateral Trustee
shall be reasonably acceptable to the Company.  If no successor Collateral
Trustee has been so appointed and accepted such appointment within 10 days after
the predecessor Collateral Trustee gave notice of resignation or was removed,
the retiring Collateral Trustee may (at the expense of the Company), at its
option, appoint a successor Collateral Trustee reasonably acceptable to the
Company (but only if no Secured Debt Default has occurred and is continuing), or
petition a court of competent jurisdiction for appointment of any such successor
Collateral Trustee, which must be a bank or trust company:

 

(1)           authorized to exercise corporate agency powers;

 

(2)           having a combined capital and surplus of at least $100,000,000;
and

 

(3)           maintaining an office in New York, New York.

 

The Collateral Trustee will fulfill its obligations hereunder until a successor
Collateral Trustee meeting the requirements of this Section 7.2 has accepted its
appointment as Collateral Trustee and the provisions of Section 7.3 have been
satisfied.

 

7.3          Succession.  When the Person so appointed as successor Collateral
Trustee accepts such appointment:

 

(1)           such Person will succeed to and become vested with all the rights,
powers, privileges and duties of the predecessor Collateral Trustee, and the
predecessor Collateral Trustee will be discharged from its duties and
obligations hereunder; and

 

(2)           the predecessor Collateral Trustee will (at the expense of the
Company) promptly transfer all Liens and collateral security and other property
constituting

 

28

--------------------------------------------------------------------------------


 

Collateral within its possession or control to the possession or control of the
successor Collateral Trustee and will execute instruments and assignments as may
be necessary or desirable or reasonably requested by the successor Collateral
Trustee to transfer to the successor Collateral Trustee all Liens, interests,
rights, powers and remedies of the predecessor Collateral Trustee in respect of
the First Lien Security Documents or the Collateral.

 

Thereafter the predecessor Collateral Trustee will remain entitled to enforce
the immunities granted to it in Article 6 and the provisions of Section 8.9.

 

7.4          Merger, Conversion or Consolidation of Collateral Trustee.  Any
Person into which the Collateral Trustee may be merged or converted or with
which it may be consolidated, or any Person resulting from any merger,
conversion or consolidation to which the Collateral Trustee shall be a party, or
any Person succeeding to the business of the Collateral Trustee shall be the
successor of the Collateral Trustee pursuant to Section 7.3, provided that
without the execution or filing of any paper with any party hereto or any
further act on the part of any of the parties hereto, except where an instrument
of transfer or assignment is required by law to effect such succession, anything
herein to the contrary notwithstanding, such Person satisfies the eligibility
requirements specified in clauses (1) through (3) of Section 7.2.

 

SECTION 8.

 

Miscellaneous Provisions

 

8.1          Amendment.  (a)  No amendment or supplement to the provisions of
any Credit Document will be effective without the approval of the Collateral
Trustee acting as directed by an Act of Required First Lien Debtholders, except
that:

 

(1)           any amendment or supplement that has the effect solely of adding
or maintaining Collateral, securing additional Indebtedness that was otherwise
permitted by the terms of the First Lien Debt Documents to be secured by the
Collateral or preserving, perfecting or establishing the Liens thereon or the
rights of the Collateral Trustee therein will become effective when executed and
delivered by the Company or any other applicable Grantor party thereto and the
Collateral Trustee;

 

(2)           no amendment or supplement that reduces, impairs or adversely
affects the right of any holder of First Lien Obligations:

 

(A)          to vote its First Lien Debt as to any matter described as subject
to an Act of Required First Lien Debtholders or a vote of the Required First
Lien Debtholders (or amends the provisions of this clause (2) or the definition
of “Act of Required First Lien Debtholders”),

 

(B)          to share in the order of application described in Section 3.5 in
the proceeds of enforcement of or realization on any Collateral,

 

(C)          to require that Liens securing First Lien Obligations of such
holder be released only as set forth in the provisions described in Section 4.1,
or

 

29

--------------------------------------------------------------------------------


 

(D)          under the definition of “First Lien Intercreditor Agreement”,

 

will become effective without the consent of the requisite percentage or number
of holders of each Series of First Lien Debt  so affected under the applicable
First Lien Debt Documents; and

 

(3)           no amendment or supplement that imposes any obligation upon the
Collateral Trustee or any First Lien Representative or adversely affects the
rights of the Collateral Trustee or any First Lien Representative, respectively,
in its capacity as such will become effective without the consent of the
Collateral Trustee or such First Lien Representative, respectively.

 

(b)        Notwithstanding Section 8.1(a) but subject to Sections 8.1(a)(2) and
8.1(a)(3), any mortgage or other Security Document that secures First Lien
Obligations may be amended or supplemented with the approval of the Collateral
Trustee acting as directed in writing by the Required First Lien Debtholders.

 

(c)         The Collateral Trustee will deliver a copy of each amendment or
supplement to the First Lien Security Documents to each First Lien
Representative upon request.

 

(d)        Notwithstanding Section 8.1(a) and (b), (i) the addition of a party
hereto as a Grantor, or any First Lien Representative pursuant to Section 8.18
or 3.9 shall not require further approval under Section 8.1(a), and (ii) the
written consent of the Company and each Grantor shall be required for any
amendment or modification of this Agreement that directly affects the rights,
duties or interests of the Company or such Grantor.

 

8.2          Voting.  (a) In connection with any matter under this Agreement
requiring a vote of holders of First Lien Debt, each Series of First Lien Debt
will cast its votes in accordance with the First Lien Debt Documents governing
such Series of First Lien Debt.  The amount of First Lien Debt to be voted by a
Series of First Lien Debt will equal (1) the aggregate principal amount of First
Lien held by such Series of First Lien Debt (including outstanding letters of
credit (unless fully cash collateralized in accordance with the terms of the
relevant First Lien Debt Documents, fully supported by a letter of credit
satisfactory to the issuer of the letter of credit supported thereby or
otherwise supported in a manner satisfactory to the respective issuers thereof)
whether or not then available or drawn, but excluding obligations under Hedge
Agreement Documents), plus (2) the aggregate Hedge Agreement Outstanding Amount,
plus (3) other than in connection with an exercise of remedies, the aggregate
unfunded commitments to extend credit which, when funded, would constitute
Indebtedness of such Series of First Lien Debt.  Following and in accordance
with the outcome of the applicable vote under its First Lien Debt Documents, the
First Lien Representative of each Series of First Lien Debt will cast all of its
votes as a block in respect of any vote under this Agreement.  In making all
determinations of votes hereunder, the Collateral Trustee shall be entitled to
rely upon the votes, and relative outstanding amounts, as determined and
reported to it by the various First Lien Representatives, and shall have no duty
to independently ascertain such a votes or amounts.

 

(b)           If the J. Aron Hedge Agreement is in existence or any Hedge
Agreement Debt is owed to J. Aron, J. Aron shall be entitled to vote in
accordance with Section 8.2(a) on (i)

 

30

--------------------------------------------------------------------------------


 

any remedies proposed to be taken by the holders of any Series of First Lien
Debt, (ii) any matters related to breach of or modification of any covenants in
any First Lien Debt Documents concerning the granting of Liens, the incurrence
of Indebtedness and the maintenance of insurance, (iii) any similar provisions
of any other Credit Facility, and (iv) any matters relating to the Collateral
(including the Collateral that may be provided to the counterparties to any
Other Hedge Agreements or any Specified Secured Hedge Agreements).  The Lenders
agree that they shall not modify or take any action pursuant to any provision of
their First Lien Debt Documents relating to the matters set forth in this
Section 8.2(b) if the Required First Lien Debtholders do not vote in favor of
such modification or action in accordance with Section 8.2(a).

 

(c)           Each of the First Lien Representatives shall be entitled after the
occurrence and during the continuance of an Event of Default to request a
re-vote with respect to any Act of Required First Lien Debtholders concerning
the taking or refraining from taking any remedies if it believes that (i) the
voting percentages of the various Series of First Lien Debt have changed in any
material respect or (ii) facts or circumstances with respect to the Company, the
Guarantors or the Collateral have changed sufficiently that such First Lien
Representative could reasonably believe such re-vote would have a different
outcome than the original vote; provided that if the First Lien Creditors have,
following any vote or other determination by such First Lien Creditors pursuant
to an Act of Required First Lien Debtholders, entered into any
amendment,  consent,  waiver, standstill,  forbearance,  modification or similar
agreement with the Company, or otherwise agreed with the Company (other than
through a pattern or course of conduct) to take or not to take a specified
action (collectively, an “Action”), the First Lien Representatives shall not be
entitled to request a revote with respect to the matters covered by such Action
during the period in which such Action remains in effect.

 

8.3          Calculation of Obligations under Hedge Agreements.  Any calculation
of obligations outstanding under a Hedge Agreement Document for purposes of this
Agreement or any other First Lien Security Document shall be made based on the
Hedge Agreement Outstanding Amount thereunder.

 

8.4          Successors and Assigns.  (a)  Except as provided in Section 5.2,
and subject to Section 7.2, the Collateral Trustee may not, in its capacity as
such, delegate any of its duties or assign any of its rights hereunder, and any
attempted delegation or assignment of any such duties or rights will be null and
void.  All obligations of the Collateral Trustee hereunder will inure to the
sole and exclusive benefit of, and be enforceable by, each First Lien
Representative and each present and future holder of First Lien Obligations,
each of whom will be entitled to enforce this Agreement as a third-party
beneficiary hereof, and all of their respective successors and assigns.

 

(b)        Neither the Company nor any other Grantor may assign its rights or
obligations hereunder or under any other First Lien Security Document other than
in accordance with the terms hereof and thereof.  All obligations of the Company
and the other Grantors hereunder will inure to the sole and exclusive benefit
of, and be enforceable by, the Collateral Trustee, each First Lien
Representative and each present and future holder of First Lien Obligations,
each of whom will be entitled to enforce this Agreement as a third-party
beneficiary hereof, and all of their respective successors and assigns.

 

31

--------------------------------------------------------------------------------


 

8.5          Delay and Waiver.  No failure to exercise, no course of dealing
with respect to the exercise of, and no delay in exercising, any right, power or
remedy arising under this Agreement or any of the other First Lien Security
Documents will impair any such right, power or remedy or operate as a waiver
thereof.  No single or partial exercise of any such right, power or remedy will
preclude any other or future exercise thereof or the exercise of any other
right, power or remedy.  The remedies herein are cumulative and are not
exclusive of any remedies provided by law.

 

8.6          Notices.  Any communications, including notices and instructions,
between the parties hereto or notices provided herein to be given may be given
to the following addresses:

 

If to the Collateral Trustee:

 

Wells Fargo Bank, National Association
45 Broadway, 14th Floor New
York, NY 10006
Attention: Corporate Trust Services - Administrator Coffeyville Resources LLC
Fax: (212) 515 1589

 

 

 

If to the Hedge Counterparty

 

J. ARON & COMPANY
85 Broad Street
New York, New York 10004
Attention:  Hilary Ackermann, Credit Department
Fax:  (212) 346 2758

 

With a copy to:
Steven M. Bunkin, Legal Department
Fax:  (212) 428 3675

 

 

 

If to the Company or any other Grantor:

 

COFFEYVILLE RESOURCES, LLC
2277 Plaza Drive, Suite 500
Sugar Land, TX 77479
Attention: Edward Morgan
Fax: (281) 207-3389

 

 

 

If to the Administrative Agent:

 

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH
Agency Group
Credit Suisse
One Madison Ave
New York, NY 10010

 

32

--------------------------------------------------------------------------------


 

 

 

with a copy to:

 

Attention: Jon Cutler
Telecopier: (212) 538-9884

 

 

 

If to the Indenture Agent:

 

Wells Fargo Bank, National Association
45 Broadway, 14th Floor
New York, NY 10006
Attention: Corporate Trust Services — Administrator Coffeyville Resources LLC
Fax: (212) 515 1589

 

and if to any other First Lien Representative, to such address as it may specify
by written notice to the parties named above, or in the case of any Person after
the foregoing notice address for such Person changes, to such other address as
may be hereafter designated by such Person in a written notice delivered to the
other parties hereto.

 

All notices and communications will be transmitted by email or mailed by first
class mail, certified or registered, return receipt requested, or by overnight
air courier guaranteeing next day delivery, to the relevant address set forth
above or, as to holders of First Lien Debt, its address shown on the register
kept pursuant to the applicable First Lien Debt Documents or as otherwise set
forth in the applicable First Lien Debt Documents.  Failure to mail a notice or
communication to a holder of First Lien Debt or any defect in it will not affect
its sufficiency with respect to other holders of First Lien Debt.

 

If a notice or communication is mailed in the manner provided above within the
time prescribed, it is duly given, whether or not the addressee receives it.

 

8.7          Notice Following Discharge of First Lien Obligations.  Promptly
following the Discharge of First Lien Obligations with respect to one or more
Series of First Lien Debt, each First Lien Representative with respect to each
applicable Series of First Lien Debt that is so discharged will provide written
notice of such discharge to the Collateral Trustee.

 

8.8          Entire Agreement.  This Agreement states the complete agreement of
the parties relating to the undertaking of the Collateral Trustee set forth
herein and supersedes all oral negotiations and prior writings in respect of
such undertaking.

 

8.9          Payment of Expenses and Taxes; Indemnification.  The Grantors agree
(a) to pay or reimburse the Collateral Trustee for all its reasonable
out-of-pocket fees, costs and expenses incurred in connection with the
development, preparation and execution of, and any amendment, supplement or
modification to, this Agreement and the other First Lien Security Documents and
any other documents prepared in connection herewith or therewith, and the

 

33

--------------------------------------------------------------------------------


 

consummation and administration of the transactions contemplated hereby and
thereby, including the reasonable fees and disbursements of counsel to the
Collateral Trustee, and the preservation of the Liens or any rights of the
Collateral Trustee (b) after the occurrence of a Triggering Event, to pay or
reimburse the Collateral Trustee and the other Secured Parties for all their
costs and expenses incurred in connection with the enforcement or preservation
of any rights under this Agreement, the other First Lien Security Documents and
any such other documents, including the fees and disbursements of counsel to the
Collateral Trustee and the other Secured Parties, (c) to pay, indemnify, and
hold harmless the Collateral Trustee and the other Secured Parties from any and
all recording and filing fees and any and all liabilities with respect to, or
resulting from any delay in paying, stamp, excise and other similar taxes, if
any, that may be payable or determined to be payable in connection with the
execution and delivery of, or consummation or administration of any of the
transactions contemplated by, or any amendment, supplement or modification of,
or any waiver or consent under or in respect of, this Agreement, the other First
Lien Security Documents and any such other documents, and (d) to pay, indemnify
and hold harmless the Collateral Trustee and the other Secured Parties and their
respective directors, officers, employees, trustees and agents from and against
any and all other liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind or nature
whatsoever, including reasonable and documented fees, disbursements and other
charges of counsel, with respect to the execution, delivery, enforcement,
performance and administration of this Agreement, the other First Lien Security
Documents and any such other documents, including any of the foregoing relating
to the violation of, noncompliance with or liability under, any Environmental
Law (all the foregoing in this clause (d), collectively, the “indemnified
liabilities”); provided that the Grantors shall have no obligation hereunder to
the Collateral Trustee or any other Secured Party nor any of their respective
directors, officers, employees and agents with respect to indemnified
liabilities arising from (i) the gross negligence or willful misconduct of the
party to be indemnified (in each case as determined by a final non-appealable
order by a court of competent jurisdiction).  The agreements in this Section 8.9
shall survive repayment of the First Lien Obligations and all other amounts
payable hereunder and under the other First Lien Debt Documents and the removal
or resignation of the Collateral Trustee.

 

8.10        Severability.  If any provision of this Agreement is invalid,
illegal or unenforceable in any respect or in any jurisdiction, the validity,
legality and enforceability of such provision in all other respects and of all
remaining provisions, and of such provision in all other jurisdictions, will not
in any way be affected or impaired thereby.

 

8.11        Headings.  Section headings herein have been inserted for
convenience of reference only, are not to be considered a part of this Agreement
and will in no way modify or restrict any of the terms or provisions hereof.

 

8.12        Obligations Secured.  All obligations of the Grantors set forth in
or arising under this Agreement will be First Lien Obligations and are secured
by all Liens granted by the First Lien Security Documents.

 

8.13        Governing Law.  THIS AGREEMENT AND ANY CLAIM OR CONTROVERSY RELATING
TO THE SUBJECT MATTER HEREOF, WHETHER SOUNDING IN CONTRACT LAW, TORT LAW OR
OTHERWISE, SHALL BE GOVERNED

 

34

--------------------------------------------------------------------------------


 

BY THE LAW OF THE STATE OF NEW YORK WITHOUT GIVING EFFECT TO APPLICABLE
PRINCIPLES OF CONFLICTS OF LAW TO THE EXTENT THAT THE APPLICATION OF THE LAWS OF
ANOTHER JURISDICTION WOULD BE REQUIRED THEREBY.

 

8.14        Consent to Jurisdiction; Waivers.  Each party hereto hereby
irrevocably and unconditionally:

 

(i)            submits for itself and its property in any legal action or
proceeding relating to this Agreement and the other First Lien Security
Documents to which it is a party, or for recognition and enforcement of any
judgment in respect thereof, to the non-exclusive general jurisdiction of the
courts of the State of New York, the courts of the United States of America for
the Southern District of New York and appellate courts from any thereof;

 

(ii)           consents that any such action or proceeding may be brought in
such courts and waives any objection that it may now or hereafter have to the
venue of any such action or proceeding in any such court or that such action or
proceeding was brought in an inconvenient court and agrees not to plead or claim
the same;

 

(iii)          agrees that service of process in any such action or proceeding
may be effected by mailing a copy thereof by registered or certified mail (or
any substantially similar form of mail), postage prepaid, to such Grantor at its
address set forth in Section 8.6 or at such other address of which the
Collateral Trustee shall have been notified pursuant thereto;

 

(iv)          agrees that nothing herein shall affect the right to effect
service of process in any other manner permitted by law or shall limit the right
to sue in any other jurisdiction; and

 

(v)           waives, to the maximum extent not prohibited by law, any right it
may have to claim or recover in any legal action or proceeding referred to in
this Section 8.14 any special, exemplary, punitive or consequential damages.

 

8.15        Waiver of Jury Trial.  EACH PARTY HERETO HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVE TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING
TO THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.

 

8.16        Counterparts.  This Agreement may be executed in any number of
counterparts (including by facsimile or other electronic means), each of which
when so executed and delivered will be deemed an original, but all such
counterparts together will constitute but one and the same instrument.

 

8.17        Effectiveness.  This Agreement will become effective upon the
execution of a counterpart hereof by each of the parties hereto and receipt by
each party of written notification of such execution and written or telephonic
authorization of delivery thereof.

 

35

--------------------------------------------------------------------------------


 

8.18        Additional Grantors.  The Company will cause each Person that
becomes a Grantor or is required by any First Lien Debt Document to become a
party to this Agreement to become a party to this Agreement, for all purposes of
this Agreement, by causing such Person to execute and deliver to the parties
hereto a Joinder and any other documentation required by the Collateral Trustee,
whereupon such Person will be bound by the terms hereof to the same extent as if
it had executed and delivered this Agreement as of the date hereof.  The Company
shall promptly provide each First Lien Representative with a copy of each
Joinder executed and delivered pursuant to this Section 8.18.

 

8.19        Continuing Nature of this Agreement.  This Agreement will be
reinstated if at any time any payment or distribution in respect of any of the
First Lien Obligations is rescinded or must otherwise be returned in an
Insolvency or Liquidation Proceeding or otherwise by any holder of First Lien
Obligations (whether by demand, settlement, litigation or otherwise).

 

8.20        Insolvency.  This Agreement will be applicable both before and after
the commencement of any Insolvency or Liquidation Proceeding by or against any
Grantor.  The relative rights, as provided for in this Agreement, will continue
after the commencement of any such Insolvency or Liquidation Proceeding on the
same basis as prior to the date of the commencement of any such case, as
provided in this Agreement.

 

8.21        Rights and Immunities of First Lien Representatives.  The
Administrative Agent will be entitled to all of the rights, protections,
immunities and indemnities set forth in the Existing Credit Agreement, the
Indenture Agent will be entitled to all of the rights, protections, immunities
and indemnities set forth in the Existing Indenture and any future First Lien
Representative will be entitled to all of the rights, protections, immunities
and indemnities set forth in the credit agreement, indenture, hedge agreement or
other agreement governing the applicable First Lien Debt with respect to which
such Person will act as representative, in each case as if specifically set
forth herein.  In no event will any First Lien Representative be liable for any
act or omission on the part of the Grantors or the Collateral Trustee hereunder.

 

8.22        Rights of J. Aron.  Notwithstanding anything to the contrary in this
Agreement, if the J. Aron Hedge Agreement is no longer in existence and no Hedge
Agreement Debt is owed to J. Aron, J. Aron shall not have any rights under this
Agreement.

 

 

[remainder of page intentionally left blank]

 

36

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers or representatives as of the day and year first
above written.

 

 

 

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,

 

as Administrative Agent

 

 

 

 

 

 

 

By:

/s/ Mikhail Faybusovich

 

 

Name:

Mikhail Faybusovich

 

 

Title:

Vice President

 

 

 

 

 

 

 

By:

/s/ Vipul Dhadda

 

 

Name:

Vipul Dhadda

 

 

Title:

Associate

 

FIRST AMENDED AND RESTATED COLLATERAL TRUST AND INTERCREDITOR AGREEMENT

 

--------------------------------------------------------------------------------

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

 

as Indenture Agent

 

 

 

 

 

By:

/s/ Martin Reed

 

 

Name:

Martin Reed

 

 

Title:

Vice President

 

 

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

 

as Collateral Trustee

 

 

 

 

 

By:

/s/ Martin Reed

 

 

Name:

Martin Reed

 

 

Title:

Vice President

 

FIRST AMENDED AND RESTATED COLLATERAL TRUST AND INTERCREDITOR AGREEMENT

 

--------------------------------------------------------------------------------


 

 

J. ARON & COMPANY,

 

as Hedge Counterparty

 

 

 

 

 

By:

/s/Donna Mansfield

 

 

Name:

Donna Mansfield

 

 

Title:

Attorney In Fact

 

FIRST AMENDED AND RESTATED COLLATERAL TRUST AND INTERCREDITOR AGREEMENT

 

--------------------------------------------------------------------------------


 

 

COFFEYVILLE RESOURCES, LLC

 

COFFEYVILLE FINANCE INC.

 

CL JV HOLDINGS, LLC

 

COFFEYVILLE PIPELINE, INC.

 

COFFEYVILLE REFINING & MARKETING, INC.

 

COFFEYVILLE NITROGEN FERTILIZERS, INC.

 

COFFEYVILLE CRUDE TRANSPORTATION, INC.

 

COFFEYVILLE TERMINAL, INC.

 

COFFEYVILLE RESOURCES PIPELINE, LLC

 

COFFEYVILLE RESOURCES REFINING & MARKETING, LLC

 

COFFEYVILLE RESOURCES NITROGEN FERTILIZERS, LLC

 

COFFEYVILLE RESOURCES CRUDE TRANSPORTATION, LLC

 

COFFEYVILLE RESOURCES TERMINAL, LLC

 

CVR SPECIAL GP, LLC

 

 

 

 

By:

/s/ Edward Morgan

 

 

Name:

Edward Morgan

 

 

Title:

Chief Financial Officer and Treasurer

 

 

 

 

 

CVR PARTNERS, LP

 

By: CVR GP, LLC

 

 

 

 

By:

/s/ Edward Morgan

 

 

Name:

Edward Morgan

 

 

Title:

Chief Financial Officer and Treasurer

 

FIRST AMENDED AND RESTATED COLLATERAL TRUST AND INTERCREDITOR AGREEMENT

 

--------------------------------------------------------------------------------


 

EXHIBIT A
to Collateral Trust Agreement

 

[FORM OF]
JOINDER

 

The undersigned,                                           , a
                              , hereby agrees to become party as [a Grantor] [a
First Lien Representative] under the First Amended and Restated Collateral Trust
and Intercreditor Agreement, dated as of April 06, 2010, among Coffeyville
Resources, LLC, Coffeyville Finance Inc, the Grantors from time to time party
thereto, Credit Suisse AG, Cayman Islands Branch., as Administrative Agent under
the Existing Credit Agreement (as defined therein), Wells Fargo Bank, National
Association, as Indenture Agent (as defined therein), each additional First Lien
Representative (as defined therein) a party thereto, each Second First Lien
Representative (as defined therein) a party thereto and Wells Fargo Bank,
National Association, as Collateral Trustee (as amended, supplemented, amended
and restated or otherwise modified and in effect from time to time, the
“Collateral Trust Agreement”) for all purposes thereof on the terms set forth
therein, and to be bound by the terms of the Collateral Trust Agreement as fully
as if the undersigned had executed and delivered the Collateral Trust Agreement
as of the date thereof.

 

The provisions of Article 8 of the Collateral Trust Agreement will apply with
like effect to this Joinder.

 

IN WITNESS WHEREOF, the parties hereto have caused this Joinder to be executed
by their respective officers or representatives as of
                                      , 20        .

 

 

 

 

[                                                  ]

 

 

 

By:

                                                                        

 

 

Name:

 

 

 

Title:

 

 

A-1

--------------------------------------------------------------------------------
